  Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 1 of 87 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


GARNER PROPERTIES & MANAGEMENT, on                    Civil Action No.:
Behalf of Itself and All Others Similarly Situated,

               Plaintiff,

       v.

FAIR ISAAC CORPORATION,

               Defendant.                             CLASS ACTION COMPLAINT
                                                      JURY TRIAL DEMANDED




                                             1
        Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 2 of 87 PageID #:2




         Plaintiff Garner Properties & Management (“Plaintiff”), brings this action against

Defendant Fair Isaac Corporation (“Fair Isaac”) individually and on behalf of all end-user

business customers that indirectly purchased a FICO Score in the Business Market for credit

scores for use and not for resale. Fair Isaac has engaged in anticompetitive behavior which forced

Plaintiff and members of the Classes to pay artificially inflated prices for credit scoring services

and generated millions of dollars in supra-competitive annual revenues for Fair Isaac. Fair Isaac

has maintained a monopoly share in excess of 90% of the market for credit scores by suppressing

competition and inhibiting innovation. Therefore, Plaintiff and the Classes seek damages,

injunctive relief and other relief pursuant to federal antitrust laws, state antitrust, unfair

competition, and consumer protection laws, and the laws of unjust enrichment, and demand a

trial by jury.

   I.         INTRODUCTION

         1.      According to Fair Isaac, its FICO Scores are used for over 90% of all lending

decisions in the United States. Fair Isaac’s FICO credit scores have dominated the market for

nearly three decades and have “maintained a 90-plus percent market share for at least 13 years.”

         2.      Credit reporting agencies (“CRAs”) collect and maintain information for credit

reports. The three major CRAs in the United Stated are Equifax, Experian, and TransUnion.

Credit reports list bill payment history, loans, current debt, and other financial information. They

show where consumers work and live and whether they have been sued, arrested, or filed for

bankruptcy.

         3.      Credit reports help lenders decide if they will give consumers credit or approve

a loan. The reports also help determine what interest rates consumers are charged. Employers,

insurers, and rental property owners also use credit reports.

                                                  2
      Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 3 of 87 PageID #:3




       4.      CRAs are direct purchasers of Fair Isaac’s FICO Scores. They directly purchase

the FICO Scores as part of the credit reporting services they provide to millions of lenders,

financial institutions, landlords, employers, and other businesses that use credit reports to

determine credit history and/or default risk. Many CRAs also provide to their consumers FICO

Scores that the CRAs have purchased from Fair Isaac.

       5.      CRAs have entered into agreements with Fair Isaac to distribute Fair Isaac’s

dominant FICO Scores. These distribution agreements contain anticompetitive restrictions,

imposed by Fair Isaac, that eliminate CRAs’ ability to develop their own competing credit scores

and to distribute other competing credit score offerings. Fair Isaac has also imposed terms

dictating that any lower price for FICO Scores that any one CRA negotiates is automatically

available to all other CRAs. This restriction dramatically reduces the value to any one CRA of

obtaining lower FICO Score prices and disincentivizes each CRA from negotiating lower

royalty prices, because if a CRA obtained a lower royalty price, it would not gain a competitive

advantage over other CRAs as a result. Additionally, Fair Isaac has crippled any attempt to

introduce competition into the market for credit scores by charging discriminatory royalty prices

for FICO Scores if a CRA bundles a competing credit score with a FICO Score.

       6.      Plaintiff Garner Properties & Management, Inc. is a real estate brokerage and

property management company that indirectly purchases Fair Isaac’s FICO scores through

contracts with a third-party credit reporting company which, in turn, purchases credit screening

services from one of the three major CRAs. The CRAs and third-party credit reporting

companies sell FICO Scores to Garner Properties & Management pursuant to agreements

between Fair Isaac and each CRA, which provide for royalty payments to be paid to Fair Isaac

for each FICO Score sold to Garner Properties & Management. The CRAs and third-party credit


                                                 3
      Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 4 of 87 PageID #:4




reporting companies pass on to Garner Properties & Management and other business customers

the royalty cost of each FICO Score.

       7.      In 2006, VantageScore Solutions, LLC (“VantageScore Solutions”) launched

VantageScore—a credit score to compete against Fair Isaac’s FICO Scores. VantageScore

Solutions is an independent joint venture of the three major CRAs, Equifax, Experian, and

TransUnion. Similar to Fair Isaac’s FICO Score, VantageScore Solutions uses scoring codes and

algorithms to convert a consumer’s information in a consumer credit report into a credit score. Thus,

VantageScore presented a competitively priced alternative to FICO Scores.

       8.      In addition, a VantageScore has relevant and important advantages over a FICO

Score. For example, a VantageScore considers a consumers’ rental and utility payments, which

enables it to provide a credit score for consumers with less than six months of credit history.

Fair Isaac’s FICO Score cannot do this. A VantageScore therefore provides a credit score for tens

of millions more Americans than Fair Isaac’s algorithms allow. If Plaintiff and similarly situated

businesses were able to purchase VantageScores on economically-sensible terms, they would

be able to see credit scores of tens of millions more consumers, enabling them to contract with

millions more customers, tenants, and employees than they can using FICO Scores alone.

       9.      However, since 2006, Fair Isaac has engaged in a pattern of anticompetitive

conduct designed to discourage use of alternatives to FICO Scores, including VantageScores.

Fair Isaac accomplished this goal by abusing its monopoly power to impose contractual terms on

CRAs that prevent the CRAs from marketing and selling VantageScores or any other alternative

to FICO Scores.

       10.     As part of its goal of eliminating competition, Fair Isaac also waged a disparaging

public relations and advertising campaign to create uncertainty about the reliability of

VantageScores. The purpose of FICO’s anticompetitive scheme is to prevent competition with
                                                   4
         Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 5 of 87 PageID #:5




VantageScore and other scoring systems and to preserve Fair Isaac’s monopoly.

          11.     Fair Isaac’s scheme worked. Through the anticompetitive conducted alleged

herein, Fair Isaac succeeded in preventing VantageScore Solutions from gaining market share

and thwarted the entry of other entities into the market for credit scores. Having successfully

suppressed all other competition, Fair Isaac increased prices for its FICO products. But for Fair

Isaac’s anticompetitive conduct, VantageScore and other competitors of Fair Isaac would have

gained market share, allowing for price competition and reducing the prices Plaintiff and

similarly situated businesses paid for FICO products.

          12.     Plaintiff and other indirect purchasers of Fair Isaac’s FICO Score paid

supracompetitive prices and have therefore suffered harm as a result of Fair Isaac’s

anticompetitive conduct. Fair Isaac’s anticompetitive conduct harmed competition in the

Business Market for credit scores. Opening this market to competition will spur innovation so

that credit scores are fairly priced, more accurate, and score the tens of millions of creditworthy

Americans denied access to credit under Fair Isaac’s model.

          13.     Plaintiff and other similarly situated business customers of FICO Scores are

indirect purchasers of Fair Isaac’s FICO Scores. They do not purchase FICO Scores directly

from Fair Isaac itself, but instead purchase them from CRAs, who purchase them directly from

FICO scores directly from Fair Isaac. For example, TransUnion is a direct purchaser of FICO

scores, as it has pled in litigation against Fair Isaac in the Northern District of Illinois (Fair

Isaac Corp. v. Trans Union LLC, No. 1:17-cv- 08318).

   II.          PARTIES

          14.     Plaintiff Gardner Properties & Management is real estate brokerage and property

management company located in Taylor, Michigan. During the Class Period, plaintiff indirectly


                                                  5
      Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 6 of 87 PageID #:6




purchased Fair Isaac’s FICO Scores through through contracts with third-party credit reporting

companies which, in turn, purchase credit reporting services from one of the three major CRAs.

The CRAs and third-party credit reporting companies sell FICO Scores to Garner Properties &

Management pursuant to agreements between Fair Isaac and each CRA, which provide for

royalty payments to be paid to Fair Isaac for each FICO Score sold to Garner Properties &

Management. The CRAs and third-party credit reporting companies pass on to Garner Properties

& Management and other business customers the royalty cost of each FICO Score.

          15.     Plaintiff was injured in its business or property as a direct, proximate, and

material result of Defendant’s violation of law.

          16.     Defendant Fair Isaac is a Delaware corporation, with its principal place of

business at 181 Metro Drive, Suite 700, San Jose, California, 95110.

          17.     Plaintiff brings this state law class action on behalf of the Classes to recover

actual and/or compensatory damages, double and treble damages as permitted, pre- and post-

judgment interest, costs, and attorneys’ fees for the injuries caused by Defendant’s conduct in

restricting the development and sale of credit scores and causing the prices of its own FICO

Scores to be artificially inflated. Plaintiff also seeks injunctive relief under Sections 1 and 2 of

the Sherman Act.

   III.         JURISDICTION AND VENUE

          18.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1337(a) and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26. This

Court possesses supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367.

          19.     Defendant Fair Isaac is subject to the personal jurisdiction of this Court pursuant

to Section 12 of the Clayton Act, 15 U.S.C. § 22, because, among other reasons, it regularly

                                                    6
      Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 7 of 87 PageID #:7




transacts busines within the State of Illinois.

         20.        Venue is proper in this District pursuant to, among other statutes, Section 12 of

the Clayton Act, 15 U.S.C. § 22, and 28 U.S.C. § 1391(b) and (c). Fair Isaac regularly transacts

business within this District and a substantial portion of the affected interstate trade and

commerce described in this Complaint were carried out in this District.

         21.        Fair Isaac markets its products across state lines and receives substantial

payments across state lines. Fair Isaac’s business activities that are the subject of this Complaint

are within the law of, and have substantially affected, interstate trade and commerce.

   IV.         FACTUAL ALLEGATIONS

               A.      Credit Scores and Credit Reports

         22.        A credit score is a numerical expression of a person's credit history and is

designed to measure the creditworthiness of an individual. It helps creditors determine whether

to give credit, decide the terms they offer and what interest rates consumers pay. Higher scores

generally indicate that an individual or business poses less credit risk and are more likely to make

payments under a contract and manage money responsibly. Thus, having a high credit score can

make it easier to get a loan, credit card, lower interest rates, rent an apartment, or provide access

to lower insurance rates.

         23.        Credit scores typically are produced by applying scoring algorithms to a person’s

consumer credit history. A credit score is based on, for example, payment history, outstanding

balances, length of credit history, applications for new credit accounts, and types of credit

accounts (e.g., mortgages, car loans, credit cards).

         24.        Credit scores usually are accompanied by “reason statements,” which inform the

purchaser about the factors that most significantly affected that individual’s credit score. A


                                                     7
      Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 8 of 87 PageID #:8




number or alphanumeric code—called a “reason code”—is associated with each reason

statement. Examples of reason statements include: “Account payment history is too new to

rate”; “Amount owed on accounts is too high”; and “Too many recently active accounts.”

       25.     The information in a credit report is often used to calculate a credit score. Credit

reports list a consumer’s bill payment history, loans, current debt, and other financial

information. They show where the individual works and lives and whether they have been sued,

arrested, or filed for bankruptcy. CRAs essentially collect consumer credit data and present the

aggregated information in the form of a credit report.

       26.     CRAs continually gather credit and financial data about individuals from

creditors, government entities, public records, collection agencies, and other third parties, and

compile this information into a credit file. The CRAs then use an individual’s credit file to

populate a credit report on that individual for sale to businesses and consumers. Although there

are numerous credit reporting agencies in the United States, the market is dominated by three

major entities: Equifax, Experian, and TransUnion.

       27.     Credit reports help lenders decide if they will give credit or approve a loan. The

reports also help determine what interest rate to charge. Employers, insurers, and rental property

owners also look at credit reports.

       28.     Credit scores are the most widely-used indicators of consumers’ creditworthiness

in the United States and Fair Isaac’s FICO Score is, by far, the most widely-used credit score.

According to Fair Isaac, “FICO Scores are used in over 90% of U.S. lending decisions.” They

are crucial to millions of businesses that rely on indicators of creditworthiness to assess risk and

make business decisions.

       29.     Credit scores and credit reports are separate and distinct products that can be sold


                                                  8
      Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 9 of 87 PageID #:9




together or independently.

             B.      The Markets for Credit Scores

       30.        There are two distinct markets for credit scores—the “Business Market” and the

“Consumer Market.”

       31.        The “Business Market” for credit scores consists of lenders, such as banks and

credit card companies, financial institutions, and other businesses that assess risk and make

business decisions or resell or otherwise provide the score to their own downstream customers.

The “Consumer Market” for credit scores consists of credit scores sold directly to consumers to

monitor their own credit records.

       32.        In the Business Market, businesses purchase the credit scores of individuals and

businesses to help them understand credit risk, make better-informed lending decisions, assess

creditworthiness, and make business decisions. The Business Market also includes the FICO

Scores that Plaintiff and other businesses indirectly purchase from Fair Isaac to provide to their

customers.

       33.        In the Consumer Market, Fair Isaac and other credit score producers, as well as

CRAs, sell directly to consumers their own credit scores. A consumer often purchases their own

credit score for personal use, including to see how lenders view their creditworthiness, to

understand the types and terms of financing they may be able to secure, to monitor their financial

health, manage their debt, protect their identity and to determine if they are potentially eligible

to make certain purchases.

       34.        The Business Market for credit scores is a distinct product market for antitrust

purposes. The businesses that use credit scores to assess creditworthiness, manage risk, and

make business decisions do not consider credit reports, insurance scores, or any part of an


                                                   9
     Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 10 of 87 PageID #:10




individual’s consumer and credit history to be a substitute for credit scores. Likewise, the

businesses that resell or otherwise provide credit scores to their own downstream customers do

not consider credit reports, insurance scores, or any part of an individual’s consumer and credit

history to be a substitute for credit scores.

        35.     The relevant geographic market in which Business credit scores are provided is

the United States. The restraints on competition contained in Fair Isaac’s contracts relate to

business and consumer credit scores in the United States.

        36.     Business customers, such as banks, credit card companies, financial institutions,

real estate companies, insurance companies and other businesses, in the Business Market are a

separate and distinct group of purchasers of credit scores. Business customers who purchase credit

scores in the Business Market do not use credit scores in the same manner as consumer customers

who purchase credit scores in the Consumer Market.

        37.     Business customers in the Business Market purchase credit scores to make

informed decisions, sell, advertise, or complement another product.          On the other hand,

consumer customers in the Consumer Market purchase the credit scores as an end-product.

        38.     Business customers in the Business Market also purchase credits scores in ways

that consumer customers do not. For example, business customers may purchase credit scores

individually or in batches of multiple people. Business customers in the Business Market who

engage in pre-screening, such as credit card companies, often purchase credit scores in batches

as part of their marketing efforts. They use credit scores as a method of selecting consumers in

a particular credit score range that they wish to extend credit card offers under particular terms.

However, consumer customers in the Consumer Market only purchase their own score.

        39.     The vast majority of the credit reporting and credit scoring industry, industry


                                                 10
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 11 of 87 PageID #:11




analysts, policy analysts, and investors recognize the Business Market as a separate market from

the Consumer Market. Fair Isaac itself recognizes its Business and Consumer offerings as

distinct product and revenue lines. Fair Isaac has divided its “Scores” profits and revenues into

separate “business-to-business” or “B2B” and “business-to-consumer” or “B2C” segments in

its Securities and Exchange Commission filings and shareholder calls over the last several years.

In its 10-K and 10-Q filings for the past several years, Fair Isaac has distinguished between its

“business-to-business scoring solutions and services” and its “business-to-consumer scoring

solutions and services including myFICO solutions for consumers.”

         40.        Purchases in the Business Market for credit scores and Consumer Market for credit

scores are also different. While business customers purchase credit scores from Fair Isaac through

CRAs and/or third-party intermediaries, credit scores in the Consumer Market are often sold to

consumers directly, such as when consumers purchase their credit score from Fair Isaac at

myFICO.com.

               C.      Fair Isaac’s FICO Score Has a Monopoly in the Business Market for Credit
                       Scores

         41.        Since as early as 1989, Fair Isaac has maintained a monopoly over the Business

Market for credit scores, primarily due to the dominance of its FICO product line, which includes

many different types of FICO Scores.

         42.        Fair Isaac’s “FICO Classic” credit scores are the best known and most widely

used Business Market credit scores. Fair Isaac applies an algorithm to each credit reporting

agency’s data to generate a FICO Classic Score between 300 and 850 that purports to give an

indication of the individual’s credit risk. It also generates a set of “reason statements,” with

corresponding codes, that explain the reasons the consumer has not been assigned the maximum

score.
                                                    11
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 12 of 87 PageID #:12




       43.        FICO Scores are the credit scores most widely used by lenders and are used in

over 90% of U.S. credit lending decisions. Every year, lenders access billions of FICO Scores

to help them understand people's credit risk and make better-informed lending decisions.

FICO Scores have been an industry standard since they were first introduced over 30 years ago.

       44.        On its website, Fair Isaac claims that “10 billion FICO Scores are purchased

every year” and “27 million Fico Scores are purchased every day.” FICO Scores are also used in

over 30 countries.

       45.        Fair Isaac’s also advertises that its FICO Score is “widely accepted” and “used by

90% of top U.S. lenders.” FICO Scores have been “an industry standard for over 30 years.”

       46.        Fair Isaac’s executives have confirmed the dominance of Fair Isaac’s FICO

Score. In November 2017, at the JPMorgan Ultimate Services Investor Conference, Fair Isaac’s

CFO and Executive Vice President Michael Pung stated that the FICO scoring system “is the

most widely used credit scoring system here in the U.S.,” that “[v]irtually every major lender in

the U.S. [uses] the FICO Score for some sort of credit lending decision,” and that Fair Isaac has

“maintained a 90-plus percent market share for at least the [last] 13 years.”

       47.        Fair Isaac’s monopoly in the Business Market for credit scores has given it

considerable power to control prices. Fair Isaac’s CEO Will Lansing has noted that, in the

Business Market for credit scores, Fair Isaac has significant discretion to raise or lower its

margins.

             D.      Fair Isaac Has Been Able to Maintain its Monopoly

       48.        Despite Fair Isaac’s 90% share in the Business Market, several companies have

attempted to compete with Fair Isaac’s FICO Scores. These competitors’ products use the same

data as FICO Scores. However, many also incorporate data not used by FICO Scores—data such


                                                   12
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 13 of 87 PageID #:13




as, rental, utility, and telecom payment data and/or public records information, such as property

deeds, mortgages, liens, personal property titles, tax records, and licensing data.

       49.     Some of these competitors to Fair Isaac’s FICO Scores in the Business Market

for credit scores include: SageStream’s Credit Optics Score; LexisNexis’s RiskView score;

CoreLogic Credco’s Anthem Credit Score; PRBC; ChexSystems; L2C’s Link2Credit Score; and

ScoreLogix LLC’s JSS Credit Score.

       50.     Another competitor, VantageScore Solutions, represented the biggest threat to

Fair Isaac’s FICO Scores in the Business Market because it was backed by the three major CRAs.

As part of its attempt to compete against Fair Isaac’s FICO Scores in the Business Market,

VantageScore Solutions introduced the VantageScore credit scoring system in March 2006.

       51.     In addition to being backed by the three major CRAs, the VantageScore credit

scoring model provides reliable credit scores for millions more consumers than FICO Scores by

relying on additional and alternative sources of data. VantageScore, for example, calculates

scores for consumers who have not used credit for up to two years and use utility and

telecommunications payment histories. As such, VantageScore provides insights into

individuals’ and businesses’ desirability as customers, clients, and/or tenants that Fair Isaac’s

FICO Scores cannot. In contrast, Fair Isaac’s FICO scoring systems do not generate a score if a

consumer does not have at least one credit account that has been open for six months or more,

or if no credit account of the consumer has been reported to the reporting CRA. Thus, millions

of otherwise creditworthy individuals do not have a FICO Score.

       52.     Furthermore, it is widely recognized that FICO Scores are a measure of past

ability to pay. Competing products incorporate an analysis of prospective creditworthiness. For

example, Scorelogix's JSS score incorporates job and income stability to determine whether the


                                                 13
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 14 of 87 PageID #:14




borrower will have the ability to repay debt in the future. L2C offers an alternative credit score

that uses utility payment histories to determine creditworthiness, including future ability to pay.

       53.     Presently, VantageScore scores 30 million more Americans than traditional FICO

Scores. Fair Isaac’s outdated FICO Classic credit scoring systems excludes many creditworthy

Americans that VantageScore and other competing credit scoring models can reliably score.

Nationally, nearly 65 million adults do not have a traditional FICO Score. VantageScore is

capable of reducing the number of adults without a credit score by almost half. An estimated ten

million of those individuals are “prime” borrowers who are attractive to businesses as customers,

counterparties, and tenants.

       54.     Obtaining a mortgage, car loan, credit card or reasonable interest rates on

personal lines of credit is almost impossible without a credit score. Landlords are also

increasingly screening potential tenants using credit scores. Thus, those excluded by Fair Isaac’s

traditional FICO scoring systems--including a disproportionate number of low-income and

minority consumer--face an increased risk of being denied access to credit in the form of credit

cards, auto and home loans, and housing.

       55.     VantageScore alone calculates a score for 9.5 million Hispanic and Black

consumers who do not have a FICO Score, including an estimated 2.7 million minority

consumers who should be considered “prime” borrowers.

       56.     Despite the advantages of using VantageScore or another competing credit

scoring model, Fair Isaac continues to have a monopoly in the Business Credit Score Market. In

February 2013, at a Morgan Stanley Conference, Fair Isaac’s CEO Will Lansing explained that

despite the existence of VantageScore, “there [is] not that much competition around our Scores

business” because “FICO Scores are very much part of the fabric of the banking industry” and


                                                 14
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 15 of 87 PageID #:15




“really deeply embedded.”

             E.      Fair Isaac’s Conduct in Furtherance of its Anticompetitive Scheme

       57.        Business customers in the Business Market purchase credit reports and FICO

Scores from CRAs. As part of this process, CRAs have entered into contractual relationships,

called “Credit Scoring Services Agreements” (“CSSAs”), with their customers that govern the

terms by which businesses purchase FICO Scores. These terms include the amount(s) paid to

the CRA, the fee model for delivery of credit score services, the method of payment, the mode

of delivery, and restrictions on the business’s use of FICO Scores.

       58.        The CRAs and Fair Isaac have entered into separate contracts which set forth the

royalties that CRAs must pay to Fair Isaac for the FICO Scores that the CRAs sell to their

customers. These royalties are passed on to Plaintiff and other class members.

       59.        Taking advantage of its dominant position in the Business Market for credit

scores, Fair Isaac has used and continues to use the CRAs to maintain and extend its monopoly.

Fair Isaac is dependent on CRAs’ relationship with business customers in the Business Market

for credit scores. As such, Fair Isaac has used contractual term in its agreements with CRAs to

further its anticompetitive scheme.

       60.        For example, in January 2015, Fair Isaac and TransUnion entered into a new

contract, the Analytic and Data License Agreement (“ADLA”). TransUnion’s prior contracts

with Fair Isaac were set to expire on December 31, 2014. Fair Isaac leveraged this situation to

demand that the parties enter into a new contract rather than renewing their existing contracts.

Fair Isaac represented to TransUnion that Equifax and Experian already had agreed to materially

similar new contracts with Fair Isaac. If TransUnion did not agree to the terms demanded by Fair

Isaac, it would lose substantial business from customers that depend on FICO Scores. On


                                                  15
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 16 of 87 PageID #:16




information and belief, Equifax, Experian, and TransUnion all agreed to Fair Isaac’s plan to

exclude competitors and maintain its monopoly.

       61.     In furtherance of its efforts to eliminate competition, Fair Isaac inserted

anticompetitive terms into its contracts with the three major CRAs—Equifax, Experian, and

TransUnion. These agreements effectively prevent the three major CRAs, who jointly own

VantageScore, from developing or selling alternative credit scores that could be used

interchangeably with FICO Scores and competing against each other to establish lower prices

from Fair Isaac

       62.     The contracts also contain a pricing scheme that in effect forecloses business

customers in the Business Market from choosing to use FICO Scores for their own internal

business use while also providing a VantageScore or other alternative to FICO Scores to their

customers.

       63.     Not only did Fair Isaac use contractual terms to further its anticompetitive

conduct, Fair Isaac engaged in a media campaign against VantageScore and other credit scoring

alternatives that included making false and misleading statements about these alternatives in an

effort to sow doubt about VantageScore’s and other credit scoring systems’ reliability.

       64.     Fair Isaac’s conduct has inhibited competition in the Business Market for credit

scores and had the effect of artificially inflating the prices that Plaintiff and other business

customers must pay CRAs for FICO Scores.

                  a. Fair Isaac’s Anticompetitive Contracts with CRAs

                      i.      The “No Equivalent Products Clause”

       65.     The “No Equivalent Products” clause is located at Section 12.5 of the ADLA

between Fair Isaac and TransUnion. This clause provides that TransUnion may not “internally


                                                16
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 17 of 87 PageID #:17




develop” a credit scoring system that is “aligned to the odds-to-score relationship of any Fair

Isaac Analytic” or uses more than a limited number of reason codes that “match” reason codes

used by any Fair Isaac Analytic. Section 12.5 of the ADLA further prohibits TransUnion from

distributing “any competing analytic” (i.e., credit scoring system) that is aligned with FICO

Scores or uses too many of the same reason codes. The Section also expressly names

VantageScore Solutions LLC as a developer of such a scoring system that may not be distributed

if VantageScore were to offer an “Equivalent Product.”

       66.     On information and belief, Fair Isaac has imposed similar or identical “No

Equivalent Products” clauses on Equifax and Experian. Thus, these CRAs have agreed to and

acquiesced in these anticompetitive agreements and the resulting anticompetitive effects.

       67.     Fair Isaac’s “No Equivalent Products” clause has effectively blocked the CRAs

from offering alternative credit scoring products, such as VantageScores, which would allow

business customers in the Business Market to switch from FICO Scores without incurring the

significant switching costs that using a new scoring system would entail. It also prevents the use

of VantageScore or other credit scoring systems alongside or interchangeably with FICO Scores

without the business customer incurring those same switching costs.

       68.     For example, if an alternative credit scoring product such as VantageScore used

a score of 700 to indicate a less-than-five-percent risk of credit delinquency, and if a FICO Score

of 700 also indicated the same risk of delinquency, the “No Equivalent Products” clause would

prevent a CRA from distributing the competing product. Similarly, if a competing credit score

product used reason codes that match 20% of the reason codes used by FICO scoring systems,

the “No Equivalent Products” clause would prohibit a CRA from distributing the product.

       69.     Due to years of Fair Isaac’s dominance, many business customers of credit scores


                                                 17
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 18 of 87 PageID #:18




have modeled and designed their internal systems for FICO Scores. These business customers’

systems, models, and processes are calibrated to FICO’s odds-to-score relationship (i.e.,

each given score has a given ratio of non-defaulting consumers to defaulting consumers), and

reason codes (the particular reasons cited for increased risk of default). In example, a bank’s

software might be designed to accept one or more FICO Scores and reason codes, combine this

information with data that it collects internally, and automatically produce a lending decision.

The “No Equivalent Products” clause effectively prohibits the CRAs from selling an alternative

to FICO’s credit scores since those scores would have to be incompatible with many businesses’

existing systems. Thus, they are prevented from providing business customers a legitimate

choice between using FICO Scores and an alternative score.

         70.   Notably, the “No Equivalent Products” clause does not sustain Fair Isaac’s

intellectual property. Rather, it protects and sustains Fair Isaac’s monopoly. For example, the

odds-to-score relationship is not protectable intellectual property. It is the arbitrary assignment

of a number (score) to a related risk probability. The intellectual property entitled to protection

in this product market is the analysis and the process used to predict a consumer’s risk of default,

not the shorthand numerical representation of a “less than-five-percent-risk-of- default” as

“700.”

         71.   Similarly, the reason codes that are prohibited from matching Fair Isaac’s, under

the “No Equivalent Products” clause, were not invented by Fair Isaac. Rather, there is an

established set of reason codes that reflect well-established industry measures of

creditworthiness.

                               ii.     The “Pre-Qualification” Royalty Rates

         72.   As an incentive, some businesses customers in the Business Market for credit


                                                  18
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 19 of 87 PageID #:19




scores provide to their consumer customers, whom they are often offering credit, the opportunity

to receive their personal credit score. This can serve as a valuable marketing tool for the business

customers.

       73.     In 2015, Fair Isaac inserted a new “Pre-Qualification” royalty category into its

contracts with CRAs. “Pre-Qualification” is defined as “an End User’s qualification of a

potential consumer customer for an End User’s own internal lending offering.” This royalty

category created a distinction between: (1) lenders that use FICO Scores for “Pre-Qualification”

without providing any credit score or credit data to consumers, and (2) lenders that use FICO

Scores for “Pre-Qualification” and also provide credit scores or credit data to consumers “in

connection” with the “Pre-Qualification.”

       74.     Under Fair Isaac’s contracts with the CRAs, the royalty price paid to Fair Isaac

for use of its FICO Score for “Pre-Qualification” is directly tied to whether credit scores or credit

data are provided to consumers. There is a lower per-score royalty rate if a business customer

purchases a FICO Score for use in “Pre-Qualification” and does not provide any credit score or

credit data to their consumer customer “in connection” with the “Pre-Qualification.” If the

business customer does provide a VantageScore or any other credit score to the consumer “in

connection” with the “Pre- Qualification,” the per-score royalty rate that is significantly higher.

       75.     The higher royalty rate can only be avoided if the business customer exclusively

purchases FICO Scores. One way to avoid paying the higher royalty rate is for the business

customer to purchase the FICO Score but not provide a credit score or credit data to the

consumer. A second way to avoid the higher royalty rate requires the busines customer to

purchase a bundled FICO product from Fair Isaac and provide the bundled FICO Score to its

consumer customer. Fair Isaac offers bundled products to lenders that combine the use of scores


                                                  19
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 20 of 87 PageID #:20




designed for use by business customers with the provision of scores to their consumer customers.

        76.     The only reason for the higher royalty rate is to force all business customers that

participate in “Pre-Qualification” to purchase FICO Scores alone and make it cost prohibitive

for business customers that engage in “Pre-Qualification” to provide an alternative credit score

to its consumers. There is no legitimate business justification for the higher royalty rate Fair Isaac

charges for FICO Scores when the business customer also purchases a competing credit score

to provide its consumer customers. The higher royalty rate has anticompetitive effects and has

assisted Fair Isaac in maintaining its monopoly position as, on information and belief, few, if

any, business customers have opted to pay the higher royalty rate.

                           iii. The “Dynamic Royalty Schedule” and “Level Playing Field”

        77.     The “Dynamic Royalty Schedule” is detailed in Section 9.2 of the ADLA

between Fair Isaac and TransUnion. This provision states that “once every twelve (12) months

during the Term, Fair Isaac shall have the right to replace the Royalty Schedule by providing a

new royalty schedule to TransUnion in writing.”

        78.     The “Level Playing Field” section of the ADLA between Fair Isaac and

TransUnion is located in Section 9.16. This provision mandates that the prices that are made

available to TransUnion will also be made available to other CRAs.

        79.     On information and belief, Fair Isaac’s contracts with Equifax and Experian

include similar or identical “Level Playing Field” and “Dynamic Royalty Schedule” clauses.

        80.     Collectively, the “Dynamic Royalty Schedule” and “Level Playing Field” clauses

allow Fair Isaac to unilaterally increase the royalty prices it charges for FICO Scores.

        81.     The “Level Playing Field” and “Dynamic Royalty Schedule” clauses

disincentivize CRAs from negotiating for lower royalty prices for Fair Isaac’s FICO Scores,


                                                   20
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 21 of 87 PageID #:21




because the CRAs will not obtain a competitive advantage if they were to obtain lower pricing

for royalty rates. This anticompetitive result is the sole intended purpose and effect of the “Level

Playing Field” provision. The “Level Playing Field” clause does not provide Fair Isaac with

any rights it does not have. Fair Isaac could offer the same royalty rates to all CRAs absent the

clause. The “Level Playing Field” clause exists only to inform the CRAs that negotiating for

lower prices is useless.

       82.     Fair Isaac has used the “Level Playing Field” and “Dynamic Royalty Schedule”

provisions in its contracts with CRAs for anticompetitive purposes and to extract monopoly

prices from all business customers in the Business Market.

                   b. Fair Isaac’s Negative Advertising Campaign in Furtherance of its
                   Scheme

       83.     In addition to imposing anticompetitive contractual provisions on CRAs, Fair

Isaac also engaged in an advertising campaign that disseminated false and misleading

information with the goal of maintaining its monopoly in the Business Market for credit scores.

In advertisements, letters, and blog posts, Fair Isaac disparaged VantageScore and other credit

scoring systems by calling them “Fako” scores, falsely claimed that VantageScore and other

alternative scoring systems do not reliably measure creditworthiness, and misrepresented the

information considered by VantageScore and other credit scoring systems.

       84.     For example, on December 12, 2017 Fair Isaac took out a full-page advertisement

in the Wall Street Journal addressed to “Lenders, Policymakers and Consumer Advocates.” This

advertisement that attacked VantageScore without identifying it by name. The advertisement

contrasted Fair Isaac, which “is not owned by the (CRAs)” and whose FICO Scores have been

used “by lenders and securitization investors for decades,” with an alternative credit score,

which the is owned by CRAs. According to the advertisement the credit score owned by CRAs
                                                  21
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 22 of 87 PageID #:22




(impliedly VantageScore) is less reliable than FICO Scores in evaluating credit risk and does

not use “sound practices” or “science-based credit evaluation.” This advertisement conveyed Fair

Isaac’s false message that VantageScore is “Weakening scoring standards, [and] harm[ing]

consumers, and the lending system.”

       85.     Furthermore, the Wall Street Journal advertisement directed readers to “Learn

more at FICO.com/independent,” a Fair Isaac-owned website that links visitors to articles and

blog posts that disparage VantageScore by name. One of these blog post claims: “Despite claims

by VantageScore, weakening the minimum scoring criteria will not empower millions of low-

risk mortgage credit seekers.”

       86.     Another example or Fair Isaac’s false and misleading advertising campaign can

be found on its website where a blog post claims that “Research results consistently showed that

scoring models relying solely on sparse or old credit data were weak and did a poor job

forecasting future performance.” This statement is false and misleading. VantageScore and other

scoring models consider an individual consumer or business’s full credit and financial history,

even if the consumer has not used a traditional credit line in the last six months. Further, studies

have shown that VantageScore and other competing credit scoring models are strongly

predictive.

       87.     Fair Isaac has also initiated litigation against Equifax, Experian, TransUnion, and

VantageScore Solutions. In 2006, just after the introduction of VantageScore, Fair Isaac filed a

meritless lawsuit against them, alleging that the development of VantageScore violated the

antitrust laws and constituted trademark infringement. Fair Isaac sought the elimination of

VantageScore Solutions requesting that the “Defendants be ordered to dissolve VantageScore.”

Fair Isaac Corp. v. Equifax, Inc. et al, No. 0:06-cv-04112, ECF No. 1-1 at 65 (D. Minn. Oct.


                                                  22
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 23 of 87 PageID #:23




11, 2006). This frivolous lawsuit represented Fair Isaac’s first attempt to kill VantageScore

before it could gain traction in the market.

       88.        Not only did Fair Isaac’s lawsuit fail, the jury concluded that Fair Isaac was the

wrongdoer. In support of its trademark infringement claim, Fair Isaac had alleged that

VantageScore’s use of a scoring range of 501-990 constituted trademark infringement because

it was similar to FICO’s scoring range of 300-850. The CRAs and VantageScore Solutions

counterclaimed for fraud on the United States Patent and Trademark Office (“PTO”), alleging

that Fair Isaac had misrepresented to the PTO that only FICO used the 300-850 score range. The

jury concluded that Fair Isaac had committed fraud on the PTO by making false statements as

part of its application to register the score range of 300-850 as a trademark.

       89.        Nonetheless, Fair Isaac’s smear campaign against VantageScore has been

successful in sowing doubt about the reliability and accuracy of credit scoring alternatives to

FICO Scores. For example, a media outlet devoted to personal finance issues, thebalance.com,

posted in February 2017 that, “If you purchased your credit score from anywhere but

MyFICO.com, then it’s a Fako score.”

       90.        The public statements described in the foregoing paragraphs were transmitted to

and seen by a substantial number of businesses and consumers nationwide.

             F.      Fair Isaac’s Anticompetitive Conduct Has Harmed Competition

       91.        Fair Isaac’s anticompetitive conduct has harmed and continues to harm business

customers in the Business Market for credit scores. Fair Isaac’s unlawful conduct, including

conduct taken in concert with the CRAs, has foreclosed competition in the Business Market by

eliminating fair opportunities for the major CRAs to sell VantageScore or any other competing

credit score product to business customers.


                                                   23
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 24 of 87 PageID #:24




        92.     Fair Isaac’s conduct, including demanding anticompetitive clauses in its

contracts with CRAs, reduced choice for business customers in the Business Market for credit

scores and frustrated the ability of business customers to purchase VantageScore or any other

competing credit score. As a direct and proximate result of Fair Isaac’s exclusionary and

anticompetitive conduct, Fair Isaac has been able to indirectly charge Plaintiff and all similarly

situated businesses supracompetitive prices for credit scores. As buyers of Fair Isaac’s FICO

Scores, Plaintiff and all similarly situated business have been harmed by Fair Isaac’s

supracompetitive royalty prices.

        93.     Fair Isaac’s sales in the Business Market over the past five fiscal years are

extremely profitable. Fair Isaac maintains a supracompetitive profit margin on the revenue it

earns from its Business Credit Scoring Products. Plaintiff and similarly situated businesses have

vastly overpaid for FICO Scores due to Fair Isaac’s anticompetitive activities.

   V.         CLASS ACTION ALLEGATIONS

        94.     Plaintiff brings this action on behalf of itself and as a class action under Rule

23(a) and (b)(2) of the Federal Rules of Civil Procedure seeking equitable and injunctive relief

on behalf of the following class (the “Nationwide Class”):

                All end-user business customers who, during the Class Period,
                indirectly purchased a FICO Score in the Business Market for credit
                scores for use and not for resale from January 1, 2006 through the
                present.

        95.     Plaintiff also brings this action on behalf of itself and as a class action under

Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure seeking damages pursuant to state

antitrust, unfair competition, and consumer protection laws, as well as the law of unjust

enrichment on behalf of the following class (the “Damages Class”):

                All end-user business customers who, during the Class Period and
                                                  24
     Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 25 of 87 PageID #:25




                in Indirect Purchaser States, 1 indirectly purchased a FICO Score in
                the Business Market for credit scores for use and not for resale from
                January 1, 2006 through the present.

       96.      The Nationwide Class and the Damages Class are referred to herein as the

“Classes.”

       97.      These class definitions exclude any and all natural persons are not members of

these Classes by their definitions. Also excluded from the Classes are the Defendant, its parent

companies, subsidiaries and affiliates, any co-conspirators, federal governmental entities and

instrumentalities of the federal government, states and their subdivisions, agencies and

instrumentalities, and persons who purchased FICO Scores directly or for resale.

       98.      While Plaintiff does not know the exact number of the members of the Classes,

Plaintiff believes there are at least thousands of members in each Class. Members of the

Classes are so numerous and geographically dispersed that joinder is impracticable. Further,

members of the Classes are readily identifiable from information and records in the possession

of Defendant.

       99.      Plaintiff’s claims are typical of the claims of the members of the Classes, and

Plaintiff will fairly and adequately protect the interests of the Classes. Plaintiff and members of

the Classes were damaged by the same wrongful conduct of Defendant.

       100.     The interests of Plaintiff are coincident with, and not antagonistic to, those of

members of the Classes.



 1
  The “Indirect Purchaser States” are the states and Districts listed in the Third and Fourth Claims
 for Relief, specifically, Arizona, Arkansas, California, the District of Columbia, Hawaii, Illinois,
 Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana,
 Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina, North Dakota,
 Oregon, Rhode Island, South Carolina, South Dakota, Tennessee, Utah, Vermont, West Virginia
 and Wisconsin.

                                                  25
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 26 of 87 PageID #:26




       101.    Plaintiff is represented by counsel who are competent and experienced in the

prosecution of antitrust and class action litigation.

       102.    Questions of law and fact common to the members of the Classes predominate

over questions that may affect only individual Class members, thereby making damages with

respect to members of the Classes as a whole appropriate. Questions of law and fact common to

members of the Classes include, but are not limited to:

                   a.      whether Defendant contracted, monopolized            or unreasonably
                           restrained trade in violation of federal law;

                   b.      whether Defendant monopolized or unreasonably restrained trade in
                           violation of certain state antitrust laws;

                   c.      whether Defendant engaged in unfair or deceptive trade practices in
                           violation of certain state laws;

                   d.      whether the Defendant unjustly enriched itself to the detriment of
                           Plaintiff and members of the Classes, thereby entitling Plaintiff and
                           members of the Classes to disgorgement of all benefits derived by
                           Defendant;

                   e.      the duration of the alleged unlawful conduct;

                   f.      injury suffered by Plaintiff and members of the Classes;

                   g.      damages suffered by Plaintiff and members of the Classes; and

                   h.      whether Defendant has acted or refused to act on grounds generally
                           applicable to members of the Classes, thereby making appropriate final
                           injunctive relief or corresponding declaratory relief with respect to
                           members of the Classes as a whole.

       103.    Class action treatment is a superior method for the fair and efficient adjudication

of the controversy. Such treatment will permit a large number of similarly situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of evidence, effort, or expense that numerous individual actions would

require.
                                                  26
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 27 of 87 PageID #:27




         104.   The benefit of proceeding through the class mechanism, including providing

injured persons or entities a method for obtaining redress on claims that could not practicably

be pursued individually, substantially outweighs potential difficulties in management of this

class action.

         105.   The prosecution of separate actions by individual members of the Classes would

create the risk of inconsistent or varying adjudications, establishing incompatible standards of

conduct for Defendant.

         106.   Plaintiff knows of no special difficulty to be encountered in the maintenance of

this action that would preclude its maintenance as a class action.

         107.   Defendant has acted on grounds generally applicable to the Classes, thereby

making final injunctive relief appropriate with respect to the Classes as a whole.

         108.   Plaintiff has defined members of the Classes based on currently available

information and hereby reserves the right to amend the definition of members of the Class,

including, without limitation, the Class Period.

   VI.        STATUTES OF LIMITATION AND TOLLING

         109.   Plaintiff repeats and re-alleges the allegations set forth above.

         110.   Fair Isaac, aware of its illegal scheme to maintain and extend its monopoly in the

Business Market for credit scores and its injurious effects on business customers, fraudulently

concealed the scheme by failing to report it while reaping illicit profits from the inflated prices

it charged.

         111.   The anticompetitive agreements between Fair Isaac and the CRAs were not

discoverable until TransUnion filed its counterclaims against Fair Isaac in February 2018. The

Agreements remain secret, and Plaintiff and the members of the Classes had no way of knowing


                                                   27
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 28 of 87 PageID #:28




the terms of the agreements between Fair Isaac and the CRAs until after they were alleged in

TransUnion’s filings.

       112.    Plaintiff and members of the Classes had no knowledge of the combination or

conspiracy alleged herein, or of the facts sufficient to place them on inquiry notice of the claims

set forth herein. Defendant’s unlawful self-concealing scheme could not have been discovered

through the exercise of reasonable diligence more than four years before the filing of this

complaint. This is true because the nature of Defendant’s scheme was self-concealing and

because Fair Isaac employed deceptive tactics and techniques of secrecy to avoid detection of,

and to conceal, its anticompetitive scheme.

       113.    Fair Isaac wrongfully and affirmatively concealed the existence of its ongoing

scheme from Plaintiff and members of the Classes by, among other things:

               a. Concealing the fact of the CRAs’ agreement, through the “No Equivalent
                  Products” clause, not to internally develop a competing credit scoring system
                  that is aligned with FICO Scores or uses too many of the same reason codes;

               b. Concealing the fact that the purpose of the “No Equivalent Products”
                  agreement is to block the CRAs from offering credit scoring products that
                  would allow business consumers a legitimate choice between FICO Scores and
                  VantageScore or another alternative scoring product, thereby protecting and
                  sustaining Fair Isaac’s monopoly;

               c. Concealing the fact of its agreement with each of the CRAs, through the “Level
                  Playing Field” and “Dynamic Royalty Schedule” clauses, to require that prices
                  made available to one CRA be made available to all the others;

               d. Concealing the fact that the purpose of the “Level Playing Field” and
                  “Dynamic Royalty Schedule” clauses is to disincentivize each CRA from
                  negotiating lower royalty prices for FICO Scores; and

               e. Filing documents with the United States Securities and Exchange Commission
                  that failed to disclose the existence or nature of these anticompetitive
                  agreements.

       114.    Plaintiff and members of the Classes also lacked the facts and information

                                                 28
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 29 of 87 PageID #:29




necessary to form a good faith basis for believing that any legal violations had occurred.

       115.    Reasonable diligence on the part of Plaintiff and members of the Classes would

not have uncovered those facts more than four years before the filing of this complaint.

       116.    As a result of Defendant’s affirmative acts, misrepresentations, and

nondisclosures as alleged herein, any applicable statutes of limitation on claims asserted by

Plaintiff and members of the Classes have been and are tolled, and Defendant is equitably

estopped from raising statutes of limitations as a defense.

       117.    Any applicable statutes of limitations were tolled at least until February 12,

2018, the date that TransUnion filed its Counterclaim against Defendant in Fair Isaac Corp. v.

Trans Union LLC, No. 1:17-cv-08318 (N.D. Ill.).

       118.    The federal government’s initiation of its antitrust investigation of Defendant’s

unlawful conduct also operates to toll any federal statute of limitations under 15 U.S.C. § 16.

   VII.    CLAIMS FOR RELIEF

                                FIRST CLAIM FOR RELIEF
                   Violation of Section 1 of the Sherman Act 15 U.S.C. § 1
                       (On behalf of Plaintiff and the Nationwide Class
                             for Injunctive and Equitable Relief)

       119.    Plaintiff incorporates by reference the allegations set forth in the preceding

paragraphs of this Complaint.

       120.    The Business Market for credit scores in the United States constitutes the

relevant market.

       121.    Fair Isaac has had and continues to have at least a 90% market share in the

Business Market for credit scores in the United States.

       122.    Fair Isaac has had and continues to have monopoly power in the Business

Market for credit scores in the United States.
                                                 29
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 30 of 87 PageID #:30




       123.    Fair Isaac has had and continues to have the power to control prices and/or

exclude competition in the Business Market for credit scores in the United States.

       124.    Fair Isaac entered into and engaged in a contract, combination, or conspiracy in

unreasonable restraint of trade in violation of Section 1 of the Sherman Act (15 U.S.C. § 1).

Specifically, Fair Isaac entered into agreements with Equifax, Experian, and TransUnion that

contained anticompetitive terms that were designed to eliminate Fair Isaac’s competitors and to

keep prices for FICO Scores artificially high.

       125.    The agreements between Fair Isaac and the CRAs had substantial

anticompetitive effects. The agreements effectively excluded VantageScore Solutions and every

other competing provider of credit scores from competing for a substantial portion of

transactions in the relevant market.

       126.    The agreements between Fair Isaac and the CRAs raised prices for FICO Scores

above the competitive level and otherwise injured competition without any offsetting

procompetitive benefit to business customers.

       127.    The acts done by Fair Isaac as part of, and in furtherance of, its contract,

combination, or conspiracy were authorized ordered, or done by its officers, agents,

employees, or representatives while actively engaged in the management of its affairs.

       128.    The anticompetitive acts were directed at the Business Market for credit scores

in the United States and had a substantial and foreseeable effect on interstate commerce and

injured competition nationwide.

       129.    Fair Isaac’s exclusionary and anticompetitive acts have injured and will continue

to injure competition in this market.


                                                 30
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 31 of 87 PageID #:31




        130.    Plaintiff and members of the Nationwide Class have been injured and will

continue to be injured in their business and property, and Plaintiff and all other similarly

situated businesses will continue to suffer such damages if Fair Isaac does not cease its

anticompetitive conduct.

        131.    Plaintiff and all other similarly situated businesses are threatened with future

injury to their business and property by reason of Fair Isaac’s continuing violation of Sections 1

and 2 of the Sherman Act within the meaning of Section 16 of the Clayton Antitrust Act, 15

U.S.C. § 26.

        132.    The alleged contract, combination, or conspiracy is a per se violation of the

federal antitrust laws.

        133.    Plaintiff and members of the Nationwide Class are entitled to an injunction

against Defendant, preventing and restraining the violations alleged herein.

                               SECOND CLAIM FOR RELIEF
                    Violation of Section 2 of the Sherman Act 15 U.S.C. § 2
                       (On behalf of Plaintiff and the Nationwide Class
                              for Injunctive and Equitable Relief)

        134.    Plaintiff incorporates by reference the allegations set forth in the preceding

paragraphs of this Complaint.

        135.    The Business Market for credit scores in the United States constitutes the

relevant market.

        136.    Fair Isaac has had and continues to have at least a 90% market share in the

Business Market for credit scores in the United States.

        137.    Fair Isaac has had and continues to have monopoly power in the Business

Market for credit scores in the United States.
                                                  31
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 32 of 87 PageID #:32




       138.    Fair Isaac has had and continues to have the power to control prices and/or

exclude competition in the Business Market for credit scores in the United States.

       139.    Fair Isaac entered Isaac entered into agreements with Equifax, Experian, and

TransUnion that contained anticompetitive terms that were designed to eliminate Fair Isaac’s

competitors and to keep prices for FICO Scores artificially high.

       140.    The agreements between Fair Isaac and the CRAs had substantial

anticompetitive effects. The agreements effectively excluded VantageScore Solutions and every

other competing provider of credit scores from competing for a substantial portion of

transactions in the relevant market.

       141.    The agreements between Fair Isaac and the CRAs raised prices for FICO Scores

above the competitive level and otherwise injured competition without any offsetting

procompetitive benefit to business customers.

       142.    The acts done by the Fair Isaac as part of, and in furtherance of, its contract,

combination, or conspiracy were authorized ordered, or done by its officers, agents,

employees, or representatives while actively engaged in the management of its affairs.

       143.    The anticompetitive acts were directed at the Business Market for credit scores

in the United States and had a substantial and foreseeable effect on interstate commerce and

injured competition nationwide.

       144.    Fair Isaac’s exclusionary and anticompetitive acts have injured and will continue

to injure competition in this market.

       145.    Plaintiff and members of the Nationwide Class have been injured and will

continue to be injured in their business and property, and Plaintiff and all other similarly


                                                 32
     Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 33 of 87 PageID #:33




situated businesses will continue to suffer such damages if Fair Isaac does not cease its

anticompetitive conduct.

        146.    Plaintiff and all other similarly situated businesses are threatened with future

injury to their business and property by reason of Fair Isaac’s continuing violation of Sections 1

and 2 of the Sherman Act within the meaning of Section 16 of the Clayton Antitrust Act, 15

U.S.C. § 26.

        147.    The alleged contract, combination, or conspiracy is a per se violation of the

federal antitrust laws.

        148.    Plaintiff and members of the Nationwide Class are entitled to an injunction

against Defendant, preventing and restraining the violations alleged herein.

                                   THIRD CLAIM FOR RELIEF
                                 Violation of State Antitrust Statutes
                            (on behalf of Plaintiff and the Damages Class)

        149.    Plaintiff incorporates by reference the allegations in the preceding paragraphs of

this Complaint.

        150.    Defendant’s anticompetitive acts described above were knowing and willful and

constitute violations or flagrant violations of the following state antitrust statutes.

           151.           By reason of the conduct alleged herein, Defendant has violated Arizona

   Rev. Stat. § 44-1401, et seq.

                          (a)    Defendant entered into a contract, combination, or

           conspiracy between two or more persons in restraint of, or to monopolize, trade

           or commerce in the Business Market for credit scores, a substantial part of

           which occurred within Arizona.


                                                   33
 Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 34 of 87 PageID #:34




            (b)     Defendant’s combinations or conspiracies had the following effects:

(1) credit score price competition was restrained, suppressed, and eliminated throughout

Arizona; (2) credit score prices were raised, fixed, maintained and stabilized at

artificially high levels throughout Arizona; (3) Plaintiff and members of the Damages

Class were deprived of free and open competition; and (4) Plaintiff and members of the

Damages Class paid supra-competitive, artificially inflated prices for credit scores.

            (c)     Defendant established, maintained, or used a monopoly, or

attempted to establish a monopoly, of trade or commerce in the Business Market for

credit scores, a substantial part of which occurred within Arizona, for the purpose of

excluding competition or controlling, fixing, or maintaining prices in the Business

Market for credit scores.

            (d)     During the Class Period, Defendant’s illegal conduct substantially

affected Arizona commerce.

            (e)     By reason of the foregoing, Defendant entered into agreements in

restraint of trade in violation of Ariz. Rev. Stat. §§ 44-1401, et seq.

            (f)     Under Arizona law, indirect purchasers have standing to maintain

an action under the Antitrust Act based on the facts alleged in this Complaint.

Bunker’s Glass Co. v. Pilkington PLC, 206 Ariz. 9, 11-20 (2003).

            (g)     As a direct and proximate cause of Defendant’s unlawful conduct,

Plaintiff and members of the Damages Class have been injured in their business or

property and are threatened with further injury.

            (h)     By reason of the foregoing, Plaintiff and members of the Damages

Class are entitled to seek all forms of relief available under Arizona Revised Statute §


                                              34
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 35 of 87 PageID #:35




   44-1401, et seq.

               (i)          In conjunction with the filing of this Complaint, Plaintiff has

   served a copy of this Complaint on the Arizona Attorney General in accordance with

   Ariz. Rev. Stat. Ann. § 44-1415. Plaintiff will file proof of such service with the Court.

       152.    By reason of the conduct alleged herein, Defendant has violated California

Business and Professions Code, §§ 16700, et seq.

                      (a)          The California Business & Professions Code generally

       governs conduct of corporate entities. The Cartwright Act, Cal. Bus. & Prof. Code

       §§ 16700-16770, governs antitrust violations in California.

                      (b)          California policy is that “vigorous representation and

       protection of consumer interests are essential to the fair and efficient functioning

       of a free enterprise market economy,” including by fostering competition in the

       marketplace. Cal. Bus. & Prof. Code § 301.

                      (c)          Under the Cartwright Act, indirect purchasers have

       standing to maintain an action based on the facts alleged in this Complaint. Cal.

       Bus. & Prof. Code § 16750(a).

                      (d)          A trust in California is any combination of capital, skills or

       acts by two or more persons intended for various purposes, including but not

       limited to creating or carrying out restrictions in trade or commerce, limiting or

       reducing the production or increasing the price of any commodity, or preventing

       competition in the market for a commodity. Cal. Bus. & Prof. Code § 16720. Every

       trust in California is unlawful except as provided by the Code. Id. at § 16726.

                      (e)          Defendant entered into a contract, combination, or

                                                     35
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 36 of 87 PageID #:36




       conspiracy between two or more persons in restraint of, or to monopolize, trade or

       commerce in the Business Market for credit scores, a substantial part of which

       occurred within California.

                    (f)          Defendant established, maintained, or used a monopoly, or

       attempted to establish a monopoly, of trade or commerce in the Business Market

       for credit scores, a substantial part of which occurred within California, for the

       purpose of excluding competition or controlling, fixing, or maintaining prices in

       the Business Market for credit scores.

                    (g)          Plaintiff Garner Properties & Management and members of

       the Damages Class purchased FICO Scores within the State of California during

       the Class Period. But for Defendant’s conduct set forth herein, the price of FICO

       Scores would have been lower, in an amount to be determined at trial.

                    (h)          Defendant enacted a combination of capital, skill or acts for

       the purpose of creating and carrying out restrictions in trade or commerce, in

       violation of Cal. Bus. & Prof. Code § 16700, et seq.

                    (i)          Plaintiff and members of Damages Class were injured in

       their business or property, with respect to purchases of FICO Scores in California

       and are entitled to all forms of relief, including recovery of treble damages,

       interest, and injunctive relief, plus reasonable attorneys’ fees and costs.

       153.   By reason of the conduct alleged herein, Defendant has violated District of

Columbia Code, Title 28, Chapter 45 (Restraints of Trade).

              (a)         Defendant contracted, combined or conspired to act in restraint of

trade within the District of Columbia, and monopolized or attempted to monopolize the

                                                   36
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 37 of 87 PageID #:37




Business Market for credit scores within the District of Columbia, in violation of D.C.

Code § 28-4501, et seq.

                (b)     Defendant’s combinations or conspiracies had the following

effects: (1) Credit score price competition was restrained, suppressed, and eliminated

throughout the District of Columbia; (2) Credit score prices were raised, fixed maintained

and stabilized at artificially high levels throughout the District of Columbia; (3) Plaintiff

and members of the Damages Class were deprived of free and open competition; and (4)

Plaintiff and members of the Damages Class paid supra-competitive, artificially inflated

prices for credit scores.

                (c)     During the Class Period, Defendant’s illegal conduct substantially

affected District of Columbia commerce.

                (d)     As a direct and proximate result of Defendant’s unlawful conduct,

Plaintiff and members of the Damages Class have been injured in their business and

property and are threatened with further injury.

                (e)     By reason of the foregoing, Defendant has entered into agreements

in restraint of trade in violation of District of Columbia Code Ann. §§ 28-4501, et seq.

                (f)     Under District of Columbia law, indirect purchasers have standing

to maintain an action under the antitrust provisions of the D.C. Code based on the facts

alleged in this Complaint, because “[a]ny indirect purchaser in the chain of manufacture,

production or distribution of goods or services . . . shall be deemed to be injured within

the meaning of this chapter.” D.C. Code § 28- 4509(a).

                (g)     Accordingly, Plaintiff and members of the Damages Class seek all

forms of relief available under District of Columbia Code Ann. §§ 28-4501, et seq.


                                                   37
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 38 of 87 PageID #:38




       154.    By reason of the conduct alleged herein, Defendant has violated the Illinois

Antitrust Act, 740 Ill. Comp. Stat. Ann. 10/1, et seq.

                     (a)         Members of the Illinois Damages Class purchased FICO

       Scores within the State of Illinois during the Class Period.

                     (b)         But for Defendant’s conduct set forth herein, the price of

       FICO Scores would have been lower, in an amount to be determined at trial.

                     (c)         Under the Illinois Antitrust Act, indirect purchasers have

       standing to maintain an action for damages based on the facts alleged in this

       Complaint. 740 Ill. Comp. Stat. Ann. 10/7(2).

                     (d)         Defendant entered into contracts or engaged in a

       combination or conspiracy for the purpose of fixing, controlling or maintaining

       prices for FICO Scores sold within the State of Illinois.

                     (e)         Defendant further unreasonably restrained trade or

       commerce and established, maintained, or attempted to acquire monopoly power

       over the Business Market for credit scores in Illinois for the purpose of excluding

       competition, in violation of 740 Ill. Comp. Stat. Ann. 10/1, et seq.

                     (f)         Members of the Illinois Damages Class were injured with

       respect to purchases of FICO Scores in Illinois and are entitled to all forms of

       relief, including actual damages, treble damages, and reasonable attorneys’ fees

       and costs.

       155.    By reason of the conduct alleged herein, Defendant has violated the Iowa

Competition Law, Iowa Code § 553.1, et seq.

               (a)         Defendant contracted, combined or conspired to restrain or

                                                  38
Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 39 of 87 PageID #:39




  monopolize trade in the Business Market for credit scores, and attempted to

  establish or did in fact establish a monopoly for the purpose of excluding

  competition or controlling, fixing or maintaining prices for credit scores, in

  violation of Iowa Code § 553.1, et seq.

          (b)     Defendant’s combinations or conspiracies had the following

  effects: (1) Credit score price competition was restrained, suppressed, and

  eliminated throughout Iowa; (2) Credit score prices were raised, fixed maintained

  and stabilized at artificially high levels throughout Iowa; (3) Plaintiff and members

  of the Damages Class were deprived of free and open competition; and (4) Plaintiff

  and members of the Damages Class paid supra-competitive, artificially inflated

  prices for credit scores.

          (c)     During the Class Period, Defendant’s illegal conduct substantially

  affected Iowa commerce.

          (d)     As a direct and proximate result of Defendant’s unlawful conduct,

  Plaintiff and members of the Damages Class have been injured in their business and

  property and are threatened with further injury.

          (e)     By reason of the foregoing, Defendant has entered into agreements

  in restraint of trade in violation of Iowa Code § 553.1, et seq.

          (f)     Under Iowa law, indirect purchasers have standing to maintain an

  action under the Iowa Competition Law based on the facts alleged in this

  Complaint. Comes v. Microsoft Corp., 646 N.W.2d 440, 449 (Iowa 2002).

          (g)     Accordingly, Plaintiff and members of the Damages Class seek all

  forms of relief available under Iowa Code §§ 553.1, et seq.


                                            39
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 40 of 87 PageID #:40




       156.    By reason of the conduct alleged herein, Defendant has violated Kan. Stat. Ann.

§ 50-101, et seq.

               (a)     Defendant’s combinations or conspiracies had the following effects:

       (1) Credit score price competition was restrained, suppressed, and eliminated

       throughout Kansas; (2) Credit score prices were raised, fixed maintained and

       stabilized at artificially high levels throughout Kansas; (3) Plaintiff and members

       of the Damages Class were deprived of free and open competition; and (4) Plaintiff

       and members of the Damages Class paid supra-competitive, artificially inflated

       prices for credit scores.

               (b)     Defendant combined capital, skills or acts for the purposes of

       creating restrictions in trade or commerce of credit scores, increasing the price of

       credit scores, or preventing competition in the sale of credit scores, in a manner that

       established the price of credit scores and precluded free and unrestricted

       competition among themselves in the sale of credit scores, in violation of Kan. Stat.

       Ann. § 50-101, et seq

               (c)     During the Class Period, Defendant’s illegal conduct substantially

       affected Kansas commerce.

               (d)     As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business and

       property and are threatened with further injury.

               (e)     By reason of the foregoing, Defendant has entered into agreements

       in restraint of trade in violation of Kansas Stat. Ann. §§ 50- 101, et seq.

               (f)     Under the Kansas Restraint of Trade Act, indirect purchasers have


                                                 40
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 41 of 87 PageID #:41




       standing to maintain an action based on the facts alleged in this Complaint. Kan.

       Stat. Ann § 50-161(b).

               (g)         Accordingly, Plaintiff and members of the Damages Class seek all

       forms of relief available under Kansas Stat. Ann. §§ 50-101, et seq.

       157.    By reason of the conduct alleged herein, Defendant has violated Me. Rev. Stat.

Ann. Tit. 10, § 1101, et seq.

                     (a)          Defendant contracted, combined or conspired in

       restraint of trade or commerce of credit scores within the intrastate commerce

       of Maine, and monopolized or attempted to monopolize the trade or

       commerce of credit scores within the intrastate commerce of Maine, in

       violation of Me. Rev. Stat. Ann. Tit. 10, § 1101, et seq.

               (b)         Defendant’s combinations or conspiracies had the following

       effects: (1) Credit score price competition was restrained, suppressed, and

       eliminated throughout Maine; (2) Credit score prices were raised, fixed

       maintained and stabilized at artificially high levels throughout Maine; (3)

       Plaintiff and members of the Damages Class were deprived of free and open

       competition; and (4) Plaintiff and members of the Damages Class paid supra-

       competitive, artificially inflated prices for credit scores.

               (c)         During the Class Period, Defendant’s illegal conduct

       substantially affected Maine commerce.

               (d)         As a direct and proximate result of Defendant’s unlawful

       conduct, Plaintiff and members of the Damages Class have been injured in

       their business and property and are threatened with further injury.

                                                  41
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 42 of 87 PageID #:42




              (e)     By reason of the foregoing, Defendant has entered into

      agreements in restraint of trade in violation of Maine Rev. Stat. Ann. 10, §§

      1101, et seq.

              (f)     Under Maine law, indirect purchasers have standing to

      maintain an action based on the facts alleged in this Complaint. Me. Rev.

      Stat. Ann. Tit. 10, § 1104(1).

              (g)     Accordingly, Plaintiff and members of the Damages Class

      seek all relief available under Maine Rev. Stat. Ann. 10, §§ 1101, et seq.

      158.    By reason of the conduct alleged herein, Defendant has violated the Michigan

Compiled Laws Annotated §§ 445.771, et seq.

              (a)     Defendant contracted, combined or conspired to restrain

      or monopolize trade or commerce in the Business Market for credit

      scores, in violation of Mich. Comp. Laws § 445.771, et seq.

              (b)     Defendant’s combinations or conspiracies had the following

      effects: (1) Credit score price competition was restrained, suppressed, and

      eliminated throughout Michigan; (2) Credit score prices were raised, fixed

      maintained and stabilized at artificially high levels throughout Michigan; (3)

      Plaintiff and members of the Damages Class were deprived of free and open

      competition; and (4) Plaintiff and members of the Damages Class paid supra-

      competitive, artificially inflated prices for credit scores.

              (c)     During the Class Period, Defendant’s illegal conduct

      substantially affected Michigan commerce.

              (d)     As a direct and proximate result of Defendant’s unlawful

                                                 42
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 43 of 87 PageID #:43




       conduct, Plaintiff and members of the Damages Class have been injured in

       their business and property and are threatened with further injury.

              (e)         By reason of the foregoing, Defendant has entered into

       agreements in restraint of trade in violation of Michigan Comp. Laws Ann.

       §§ 445.771, et seq.

              (f)         Under the Michigan Antitrust Reform Act, indirect

       purchasers have standing to maintain an action based on the facts alleged in

       this Complaint. Mich. Comp. Laws. § 445.778(2).

              (g)         Accordingly, Plaintiff and members of the Damages Class

       seek all relief available under Michigan Comp. Laws Ann. §§ 445.771, et

       seq.

       159.   By reason of the conduct alleged herein, Defendant has violated the Minnesota

Annotated Statutes §§ 325D.49, et seq.

                    (a)         Defendant   contracted,   combined     or    conspired   in

       unreasonable restraint of trade or commerce in the Business Market for credit

       scores within the intrastate commerce of and outside of Minnesota; established,

       maintained, used or attempted to establish, maintain or use monopoly power over

       the trade or commerce in the Business Market for credit scores within the intrastate

       commerce of and outside of Minnesota; and fixed prices and allocated markets for

       credit scores within the intrastate commerce of and outside of Minnesota, in

       violation of Minn. Stat. § 325D.49, et seq.

              (b)         Defendant’s combinations or conspiracies had the following

       effects: (1) Credit score price competition was restrained, suppressed, and

                                                43
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 44 of 87 PageID #:44




       eliminated throughout Minnesota; (2) Credit score prices were raised, fixed

       maintained and stabilized at artificially high levels throughout Minnesota; (3)

       Plaintiff and members of the Damages Class were deprived of free and open

       competition; and (4) Plaintiff and members of the Damages Class paid supra-

       competitive, artificially inflated prices for credit scores.

               (c)     During the Class Period, Defendant’s illegal conduct substantially

       affected Minnesota commerce.

               (d)     As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business

       and property and are threatened with further injury.

               (e)     By reason of the foregoing, Defendant has entered into agreements

       in restraint of trade in violation of Minnesota Stat. §§ 325D.49, et seq.

               (f)     Under the Minnesota Antitrust Act of 1971, indirect purchasers

       have standing to maintain an action based on the facts alleged in this Complaint.

       Minn. Stat. § 325D.57.

               (g)     Accordingly, Plaintiff and members of the Damages Class seek all

       relief available under Minnesota Stat. §§ 325D.49, et seq.

       160.    By reason of the conduct alleged herein, Defendant has violated Mississippi

Code Annotated §§ 75-21-1, et seq.

               (a)     Defendant entered into a contract, combination, or conspiracy

       between two or more persons in restraint of, or to monopolize, trade or commerce

       in the Business Market for credit scores, a substantial part of which occurred within

       Mississippi.

                                                  44
Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 45 of 87 PageID #:45




          (b)     Defendant established, maintained, or used a monopoly, or

  attempted to establish a monopoly, of trade or commerce in the Business Market

  for credit scores, a substantial part of which occurred within Mississippi, for the

  purpose of excluding competition or controlling, fixing, or maintaining prices in

  the Business Market for credit scores.

          (c)     Defendant’s combinations or conspiracies had the following

  effects: (1) Credit score price competition was restrained, suppressed, and

  eliminated throughout Mississippi; (2) Credit score prices were raised, fixed

  maintained and stabilized at artificially high levels throughout Mississippi; (3)

  Plaintiff and members of the Damages Class were deprived of free and open

  competition; and (4) Plaintiff and members of the Damages Class paid supra-

  competitive, artificially inflated prices for credit scores.

          (d)     During the Class Period, Defendant’s illegal conduct substantially

  affected Mississippi commerce.

          (e)     As a direct and proximate result of Defendant’s unlawful conduct,

  Plaintiff and members of the Damages Class have been injured in their business and

  property and are threatened with further injury.

          (f)     By reason of the foregoing, Defendant has entered into agreements

  in restraint of trade in violation of Mississippi Code Ann. §§ 75-21-1, et seq.

          (g)     Under Mississippi law, indirect purchasers have standing to

  maintain an action under the antitrust provisions of the Mississippi Code based on

  the facts alleged in this Complaint. Miss. Code Ann. § 75-21-9.

          (h)     Accordingly, Plaintiff and members of the Damages Class seek all


                                             45
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 46 of 87 PageID #:46




       relief available under Mississippi Code Ann. §§ 75-21-1, et seq.

       161.    By reason of the conduct alleged herein, Defendant has violated Mo. Ann. Stat. §

407.010, et seq.

               (a)     Defendant contracted, combined or conspired in restraint of trade

       or commerce of credit scores within the intrastate commerce of Missouri, and

       monopolized or attempted to monopolize the Business Market for credit scores

       within the intrastate commerce of Missouri by possessing monopoly power in the

       market and willfully maintaining that power through agreements to fix prices,

       allocate markets and otherwise control trade, in violation of Mo. Ann. Stat. §

       407.010, et seq.

               (b)     Defendant’s combinations or conspiracies had the following

       effects: (1) Credit score price competition was restrained, suppressed, and

       eliminated throughout Missouri; (2) Credit score prices were raised, fixed

       maintained and stabilized at artificially high levels throughout Missouri; (3)

       Plaintiff and members of the Damages Class were deprived of free and open

       competition; and (4) Plaintiff and members of the Damages Class paid supra-

       competitive, artificially inflated prices for credit scores.

               (c)     During the Class Period, Defendant’s illegal conduct substantially

       affected Missouri commerce.

               (d)     As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business and

       property and are threatened with further injury.

               (e)     By reason of the foregoing, Defendant has entered into agreements

                                                  46
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 47 of 87 PageID #:47




       in restraint of trade in violation of Mo. Ann. Stat. § 407.010, et seq.

               (f)          Under Missouri law, indirect purchasers have standing to maintain

       an action under the MMPA based on the facts alleged in this Complaint. Gibbons

       v. J. Nuckolls, Inc., 216 S.W.3d 667, 669 (Mo. 2008).

                      (g)          Accordingly, Plaintiff and members of the Damages Class

       seek all forms of relief available under Mo. Ann. Stat. § 407.010, et seq.

       162.    By reason of the conduct alleged herein, Defendant has violated the Nebraska

Revised Statutes §§ 59-801, et seq.

               (a)          Defendant contracted, combined or conspired in restraint of trade

       or commerce of credit scores within the intrastate commerce of Nebraska, and

       monopolized or attempted to monopolize the Business Market for credit scores

       within the intrastate commerce of Nebraska by possessing monopoly power in the

       market and willfully maintaining that power through agreements to fix prices,

       allocate markets and otherwise control trade, in violation of Neb. Rev. Stat. § 59-

       801, et seq.

               (b)          Defendant’s combinations or conspiracies had the following

       effects: (1) Credit score price competition was restrained, suppressed, and

       eliminated throughout Nebraska; (2) Credit score prices were raised, fixed

       maintained and stabilized at artificially high levels throughout Nebraska; (3)

       Plaintiff and members of the Damages Class were deprived of free and open

       competition; and (4) Plaintiff and members of the Damages Class paid supra-

       competitive, artificially inflated prices for credit scores.

               (c)          During the Class Period, Defendant’s illegal conduct substantially

                                                    47
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 48 of 87 PageID #:48




       affected Nebraska commerce.

              (d)     As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business and

       property and are threatened with further injury.

              (e)     By reason of the foregoing, Defendant has entered into agreements

       in restraint of trade in violation of Nebraska Revised Statutes §§ 59-801, et seq.

              (f)     Under Nebraska law, indirect purchasers have standing to maintain

       an action under the Junkin Act based on the facts alleged in this Complaint. Neb.

       Rev. Stat. § 59-821.

              (g)     Accordingly, Plaintiff and members of the Damages Class seek all

       relief available under Nebraska Revised Statutes §§ 59-801, et seq.

       163.   By reason of the conduct alleged herein, Defendant has violated the Nevada

Revised Statutes Annotated §§ 598A.010, et seq.

              (a)     Defendant contracted, combined or conspired to restrain or

       monopolize trade in the Business Market for credit scores, and attempted to

       establish or did in fact establish a monopoly for the purpose of excluding

       competition or controlling, fixing or maintaining prices for credit scores, in

       violation of Nev. Rev. Stat. Ann. § 598A.010, et seq.

              (b)     Defendant’s combinations or conspiracies had the following

       effects: (1) Credit score price competition was restrained, suppressed, and

       eliminated throughout Nevada; (2) Credit score prices were raised, fixed

       maintained and stabilized at artificially high levels throughout Nevada; (3)

       Plaintiff and members of the Damages Class were deprived of free and open

                                                48
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 49 of 87 PageID #:49




       competition; and (4) Plaintiff and members of the Damages Class paid supra-

       competitive, artificially inflated prices for credit scores.

               (c)         During the Class Period, Defendant’s illegal conduct substantially

       affected Nevada commerce.

               (d)         As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business and

       property and are threatened with further injury.

               (e)         By reason of the foregoing, Defendant has entered into agreements

       in restraint of trade in violation of Nevada Rev. Stat. Ann. §§ 598A.010, et seq.

               (f)         Under Nevada law, indirect purchasers have standing to maintain

       an action under NUTPA based on the facts alleged in this Complaint. Nev. Rev.

       Stat. Ann. §598A.210(2).

               (g)         Accordingly, Plaintiff and members of the Damages Class seek all

       relief available under Nevada Rev. Stat. Ann. §§ 598A.010, et seq.

       164.    In accordance with the requirements of § 598A.210(3), notice of this action was

mailed to the Nevada Attorney General by Plaintiff.

       165.    By reason of the conduct alleged herein, Defendant has violated the New

Hampshire Revised Statutes §§ 356:1, et seq.

                     (a)          Defendant fixed, controlled or maintained prices for

       credit scores, allocated customers or markets for credit scores, and established,

       maintained or used monopoly power, or attempted to, constituting a contract,

       combination or conspiracy in restraint of trade in violation of N.H. Rev. Stat.

       Ann. § 356:1, et seq.

                                                   49
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 50 of 87 PageID #:50




               (b)    Defendant’s combinations or conspiracies had the following

       effects: (1) Credit score price competition was restrained, suppressed, and

       eliminated throughout New Hampshire; (2) Credit score prices were raised,

       fixed maintained and stabilized at artificially high levels throughout New

       Hampshire; (3) Plaintiff and members of the Damages Class were deprived of

       free and open competition; and (4) Plaintiff and members of the Damages Class

       paid supra-competitive, artificially inflated prices for credit scores.

               (c)    During the Class Period, Defendant’s illegal conduct

       substantially affected New Hampshire commerce.

               (d)    As a direct and proximate result of Defendant’s unlawful

       conduct, Plaintiff and members of the Damages Class have been injured in their

       business and property and are threatened with further injury.

               (e)    By reason of the foregoing, Defendant has entered into

       agreements in restraint of trade in violation of New Hampshire Revised Statutes

       §§ 356:1, et seq.

               (f)    Under New Hampshire law, indirect purchasers have standing to

       maintain an action based on the facts alleged in this Complaint. N.H. Rev. Stat.

       Ann. § 356:11(II).

               (g)    Accordingly, Plaintiff and members of the Damages Class seek

       all relief available under New Hampshire Revised Statutes §§ 356:1, et seq.

       166.    By reason of the conduct alleged herein, Defendant has violated the New Mexico

Statutes Annotated §§ 57-1-1, et seq.

               (a)    Defendant contracted, agreed, combined or conspired, and

                                                 50
Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 51 of 87 PageID #:51




  monopolized or attempted to monopolize trade for credit scores within the

  intrastate commerce of New Mexico, in violation of N.M. Stat. Ann. § 57-1-1, et

  seq.

          (b)     Defendant’s combinations or conspiracies had the following

  effects: (1) Credit score price competition was restrained, suppressed, and

  eliminated throughout New Mexico; (2) Credit score prices were raised, fixed

  maintained and stabilized at artificially high levels throughout New Mexico; (3)

  Plaintiff and members of the Damages Class were deprived of free and open

  competition; and (4) Plaintiff and members of the Damages Class paid supra-

  competitive, artificially inflated prices for credit scores.

          (c)     During the Class Period, Defendant’s illegal conduct substantially

  affected New Mexico commerce.

          (d)     As a direct and proximate result of Defendant’s unlawful conduct,

  Plaintiff and members of the Damages Class have been injured in their business and

  property and are threatened with further injury.

          (e)     By reason of the foregoing, Defendant has entered into agreements

  in restraint of trade in violation of New Mexico Stat. Ann. §§ 57-1-1, et seq.

          (f)     Under New Mexico law, indirect purchasers have standing to

  maintain an action based on the facts alleged in this Complaint. N.M. Stat. Ann. §

  57-1-3(A).

          (g)     Accordingly, Plaintiff and members of the Damages Class seek all

  relief available under New Mexico Stat. Ann. §§ 57-1-1, et seq.

  167.    By reason of the conduct alleged herein, Defendant has violated the New York

                                             51
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 52 of 87 PageID #:52




General Business Laws §§ 340, et seq.

               (a)     Defendant established or maintained a monopoly within the

       intrastate commerce of New York for the trade or commerce of credit scores and

       restrained competition in the free exercise of the conduct of the business of credit

       scores within the intrastate commerce of New York, in violation of N.Y. Gen. Bus.

       Law § 340, et seq.

               (b)     Defendant’s combinations or conspiracies had the following

       effects: (1) Credit score price competition was restrained, suppressed, and

       eliminated throughout New York; (2) Credit score prices were raised, fixed

       maintained and stabilized at artificially high levels throughout New York; (3)

       Plaintiff and members of the Damages Class were deprived of free and open

       competition; and (4) Plaintiff and members of the Damages Class paid supra-

       competitive, artificially inflated prices for credit scores.

               (c)     During the Class Period, Defendant’s illegal conduct substantially

       affected New York commerce.

               (d)     As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business and

       property and are threatened with further injury.

               (e)     By reason of the foregoing, Defendant has entered into agreements

       in restraint of trade in violation of the New York Donnelly Act, §§ 340, et seq. The

       conduct set forth above is a per se violation of the Act.

               (f)     Under New York law, indirect purchasers have standing to maintain

       an action based on the facts alleged in this Complaint. N.Y. Gen. Bus. Law §


                                                  52
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 53 of 87 PageID #:53




       340(6).

                 (g)    Accordingly, Plaintiff and members of the Damages Class seek all

       relief available under New York Gen. Bus. Law §§ 340, et seq.

       168.      By reason of the conduct alleged herein, Defendant has violated the North

Carolina General Statutes §§ 75-1, et seq.

                 (a)    Defendant contracted, combined or conspired to restrain or

       monopolize trade in the Business Market for credit scores, and attempted to

       establish or did in fact establish a monopoly for the purpose of excluding

       competition or controlling, fixing or maintaining prices for credit scores, in

       violation of North Carolina General Statutes §§ 75-1, et seq.

                 (b)    Defendant’s combinations or conspiracies had the following

       effects: (1) Credit score price competition was restrained, suppressed, and

       eliminated throughout North Carolina; (2) Credit score prices were raised, fixed

       maintained and stabilized at artificially high levels throughout North Carolina; (3)

       Plaintiff and members of the Damages Class were deprived of free and open

       competition; and (4) Plaintiff and members of the Damages Class paid supra-

       competitive, artificially inflated prices for credit scores.

                 (c)    During the Class Period, Defendant’s illegal conduct substantially

       affected North Carolina commerce.

                 (d)    As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business and

       property and are threatened with further injury.

                 (e)    By reason of the foregoing, Defendant has entered into agreements

                                                  53
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 54 of 87 PageID #:54




       in restraint of trade in violation of North Carolina Gen. Stat. §§ 75-1, et seq.

               (f)     Under North Carolina law, indirect purchasers have standing to

       maintain an action based on the facts alleged in this Complaint. Hyde v. Abbott

       Labs., Inc., 123 N.C. App. 572, 584 (1996).

               (g)     Accordingly, Plaintiff and members of the Damages Class seek all

       relief available under North Carolina Gen. Stat. §§ 75-1, et. seq.

       169.    By reason of the conduct alleged herein, Defendant has violated the North

Dakota Century Code §§ 51-08.1-01, et seq.

               (a)     Defendant contracted, combined or conspired to restrain or

       monopolize trade in the Business Market for credit scores, and attempted to

       establish or did in fact establish a monopoly for the purpose of excluding

       competition or controlling, fixing or maintaining prices for credit scores, in

       violation of North Dakota Century Code §§ 51-08.1-01, et seq. Defendant’s

       violations of North Dakota law were flagrant.

               (b)     Defendant’s combinations or conspiracies had the following

       effects: (1) Credit score price competition was restrained, suppressed, and

       eliminated throughout North Dakota; (2) Credit score prices were raised, fixed

       maintained and stabilized at artificially high levels throughout North Dakota; (3)

       Plaintiff and members of the Damages Class were deprived of free and open

       competition; and (4) Plaintiff and members of the Damages Class paid supra-

       competitive, artificially inflated prices for credit scores.

               (c)     During the Class Period, Defendant’s illegal conduct substantially

       affected North Dakota commerce.

                                                  54
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 55 of 87 PageID #:55




               (d)     As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business and

       property and are threatened with further injury.

               (e)     By reason of the foregoing, Defendant has entered into agreements

       in restraint of trade in violation of North Dakota Cent. Code §§ 51-08.1-01, et seq.

               (f)     Under North Dakota law, indirect purchasers have standing to

       maintain an action under the Antitrust Act based on the facts alleged in this

       Complaint. See, e.g., Howe v. Microsoft Corp., 656 N.W.2d 285, 298 (N.D. 2003).

               (g)     Accordingly, Plaintiff and members of the Damages Class seek all

       relief available under North Dakota Cent. Code §§ 51-08.1-01, et seq.

       170.    By reason of the conduct alleged herein, Defendant has violated the Oregon

Revised Statutes §§ 646.705, et seq.

               (a)     Defendant contracted, combined, or conspired in restraint of trade

       or commerce of credit scores, and monopolized or attempted to monopolize the

       trade or commerce of credit scores, in violation of Or. Rev. Stat. § 646.705, et seq.

               (b)     Defendant’s combinations or conspiracies had the following effects:

       (1) Credit score price competition was restrained, suppressed, and eliminated

       throughout Oregon; (2) Credit score prices were raised, fixed maintained and

       stabilized at artificially high levels throughout Oregon; (3) Plaintiff and members

       of the Damages Class were deprived of free and open competition; and (4) Plaintiff

       and members of the Damages Class paid supra-competitive, artificially inflated

       prices for credit scores.

               (c)     During the Class Period, Defendant’s illegal conduct substantially

                                                55
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 56 of 87 PageID #:56




       affected Oregon commerce.

               (d)    As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business and

       property and are threatened with further injury.

               (e)    By reason of the foregoing, Defendant has entered into agreements

       in restraint of trade in violation of Oregon Revised Statutes §§ 646.705, et seq.

               (f)    Under Oregon law, indirect purchasers have standing under the

       antitrust provisions of the Oregon Revised Statutes to maintain an action based on

       the facts alleged in this Complaint. Or. Rev. Stat. § 646.780(1)(a).

               (g)    Accordingly, Plaintiff and members of the Damages Class seek all

       relief available under Oregon Revised Statutes §§ 646.705, et seq.

       171.    By reason of the conduct alleged herein, Defendant has violated R.I. Gen. Laws

§ 6-36-1, et seq.

               (a)    Defendant contracted, combined or conspired to restrain or

       monopolize trade in the Business Market for credit scores, and attempted to

       establish or did in fact establish a monopoly for the purpose of excluding

       competition or controlling, fixing or maintaining prices for credit scores, in

       violation of R.I. Gen. Laws § 6-36-1, et seq.

               (b)    Defendant’s combinations or conspiracies had the following

       effects: (1) Credit score price competition was restrained, suppressed, and

       eliminated throughout Rhode Island; (2) Credit score prices were raised, fixed

       maintained and stabilized at artificially high levels throughout Rhode Island; (3)

       Plaintiff and members of the Damages Class were deprived of free and open

                                                56
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 57 of 87 PageID #:57




       competition; and (4) Plaintiff and members of the Damages Class paid supra-

       competitive, artificially inflated prices for credit scores.

               (c)     During the Class Period, Defendant’s illegal conduct substantially

       affected Rhode Island commerce.

               (d)     As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business and

       property and are threatened with further injury.

               (e)     By reason of the foregoing, Defendant has entered into agreements

       in restraint of trade in violation of R.I. Gen. Laws § 6-36-1, et seq.

               (f)     Under the Rhode Island Antitrust Act, indirect purchasers have

       standing to maintain an action based on the facts alleged in this Complaint. R.I.

       Gen. Laws § 6-36-11(a).

               (g)     Accordingly, Plaintiff and members of the Damages Class seek all

       forms of relief available under R.I. Gen. Laws § 6-36-1, et seq.

       172.    By reason of the conduct alleged herein, Defendant has violated South Dakota

Codified Laws §§ 37-1-3.1, et seq.

               (a)     Defendant contracted, combined or conspired in restraint of trade

       or commerce of credit scores within the intrastate commerce of South Dakota, and

       monopolized or attempted to monopolize trade or commerce of credit scores

       within the intrastate commerce of South Dakota, in violation of S.D. Codified

       Laws § 37-1-3.1, et seq.

               (b)     Defendant’s combinations or conspiracies had the following

       effects: (1) Credit score price competition was restrained, suppressed, and

                                                  57
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 58 of 87 PageID #:58




       eliminated throughout South Dakota; (2) Credit score prices were raised, fixed

       maintained and stabilized at artificially high levels throughout South Dakota; (3)

       Plaintiff and members of the Damages Class were deprived of free and open

       competition; and (4) Plaintiff and members of the Damages Class paid supra-

       competitive, artificially inflated prices for credit scores.

               (c)     During the Class Period, Defendant’s illegal conduct substantially

       affected South Dakota commerce.

               (d)     As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business and

       property and are threatened with further injury.

               (e)     By reason of the foregoing, Defendant has entered into agreements

       in restraint of trade in violation of South Dakota Codified Laws Ann. §§ 37-1, et

       seq.

               (f)     Under South Dakota law, indirect purchasers have standing under

       the antitrust provisions of the South Dakota Codified Laws to maintain an action

       based on the facts alleged in this Complaint. S.D. Codified Laws § 37-1-33.

               (g)     Accordingly, Plaintiff and members of the Damages Class seek all

       relief available under South Dakota Codified Laws Ann. §§ 37-1, et seq.

       173.    By reason of the conduct alleged herein, Defendant has violated the Tennessee

Code Annotated §§ 47-25-101, et seq.

               (a)     Defendant contracted, combined or conspired to restrain or

       monopolize trade in the Business Market for credit scores, and attempted to

       establish or did in fact establish a monopoly for the purpose of excluding

                                                  58
Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 59 of 87 PageID #:59




  competition or controlling, fixing or maintaining prices for credit scores, in

  violation of Tenn. Code, § 47-25-101, et seq.

          (b)     Defendant’s combinations or conspiracies had the following effects:

  (1) Credit score price competition was restrained, suppressed, and eliminated

  throughout Tennessee; (2) Credit score prices were raised, fixed maintained and

  stabilized at artificially high levels throughout Tennessee; (3) Plaintiff and

  members of the Damages Class were deprived of free and open competition; and

  (4) Plaintiff and members of the Damages Class paid supra-competitive, artificially

  inflated prices for credit scores.

          (c)     During the Class Period, Defendant’s illegal conduct substantially

  affected Tennessee commerce.

          (d)     As a direct and proximate result of Defendant’s unlawful conduct,

  Plaintiff and members of the Damages Class have been injured in their business and

  property and are threatened with further injury.

          (e)     By reason of the foregoing, Defendant has entered into agreements

  in restraint of trade in violation of Tennessee Code Ann. §§ 47-25-101, et seq.

          (f)     Under Tennessee law, indirect purchasers have standing under the

  Tennessee Trade Practice Acts to maintain an action based on the facts alleged in

  this Complaint. Freeman Indus., LLC v. Eastman Chem. Co., 172 S.W.3d 512, 520

  (Tenn. 2005).

          (g)     Accordingly, Plaintiff and members of the Damages Class seek all

  relief available under Tennessee Code Ann. §§ 47-25- 101, et seq.

  174.    By reason of the conduct alleged herein, Defendant has violated Utah Code

                                           59
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 60 of 87 PageID #:60




Annotated §§ 76-10-3101, et seq.

               (a)     Defendant contracted, combined or conspired to restrain or

       monopolize trade in the Business Market for credit scores, and attempted to

       establish or did in fact establish a monopoly for the purpose of excluding

       competition or controlling, fixing or maintaining prices for credit scores, in

       violation of Utah Code Ann. § 76-10-3101, et seq.

               (b)     Defendant’s combinations or conspiracies had the following

       effects: (1) Credit score price competition was restrained, suppressed, and

       eliminated throughout Utah; (2) Credit score prices were raised, fixed maintained

       and stabilized at artificially high levels throughout Utah; (3) Plaintiff and members

       of the Damages Class were deprived of free and open competition; and (4) Plaintiff

       and members of the Damages Class paid supra-competitive, artificially inflated

       prices for credit scores.

               (c)     During the Class Period, Defendant’s illegal conduct substantially

       affected Utah commerce.

               (d)     As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business and

       property and are threatened with further injury.

               (e)     By reason of the foregoing, Defendant has entered into agreements

       in restraint of trade in violation of Utah Code Annotated §§ 76-10-3101, et seq.

               (f)     Under the Utah Antitrust Act, indirect purchasers who are either

       Utah residents or Utah citizens have standing to maintain an action based on the

       facts alleged in this Complaint. Utah Code Ann. § 76-10-3109(1)(a).


                                                60
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 61 of 87 PageID #:61




               (g)     Accordingly, Plaintiff and members of the Damages Class seek all

       relief available under Utah Code Annotated §§ 76-10-3101, et seq.

       175.    By reason of the conduct alleged herein, Defendant has violated Vermont Stat.

Ann. 9 §§ 2453, et seq.

               (a)     Defendant contracted, combined or conspired to restrain or

       monopolize trade in the Business Market for credit scores, and attempted to

       establish or did in fact establish a monopoly for the purpose of excluding

       competition or controlling, fixing or maintaining prices for credit scores, in

       violation of Vermont Stat. Ann. 9 §§ 2453, et seq. Defendant’s violations of

       Vermont law were flagrant.

               (b)     Defendant’s combinations or conspiracies had the following effects:

       (1) Credit score price competition was restrained, suppressed, and eliminated

       throughout Vermont; (2) Credit score prices were raised, fixed maintained and

       stabilized at artificially high levels throughout Vermont; (3) Plaintiff and members

       of the Damages Class were deprived of free and open competition; and (4) Plaintiff

       and members of the Damages Class paid supra-competitive, artificially inflated

       prices for credit scores.

               (c)     During the Class Period, Defendant’s illegal conduct substantially

       affected Vermont commerce.

               (d)     As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business and

       property and are threatened with further injury.

               (e)     By reason of the foregoing, Defendant has entered into agreements

                                                61
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 62 of 87 PageID #:62




       in restraint of trade in violation of Vermont Stat. Ann. 9 §§ 2453, et seq.

               (f)     Under Vermont law, indirect purchasers have standing to maintain

       an action under Vermont’s antitrust laws based on the facts alleged in this

       Complaint. Elkins v. Microsoft Corp., 174 Vt. 328, 341 (2002).

               (g)     Accordingly, Plaintiff and members of the Damages Class seek all

       relief available under Vermont Stat. Ann. 9 §§ 2453, et seq.

       176.    By reason of the conduct alleged herein, Defendant has violated West Virginia

Code §§ 47-18-1, et seq.

               (a)     Defendant contracted, combined or conspired to restrain or

       monopolize trade in the Business Market for credit scores, and attempted to

       establish or did in fact establish a monopoly for the purpose of excluding

       competition or controlling, fixing or maintaining prices for credit scores, in

       violation of West Virginia Code §§ 47-18-1, et seq. Defendant’s anticompetitive

       acts were knowing, willful and constitute violations or flagrant violations of the

       West Virginia Antitrust Act.

               (b)     Defendant’s combinations or conspiracies had the following effects:

       (1) Credit score price competition was restrained, suppressed, and eliminated

       throughout West Virginia; (2) Credit score prices were raised, fixed maintained and

       stabilized at artificially high levels throughout West Virginia; (3) Plaintiff and

       members of the Damages Class were deprived of free and open competition; and

       (4) Plaintiff and members of the Damages Class paid supra-competitive, artificially

       inflated prices for credit scores.

               (c)     During the Class Period, Defendant’s illegal conduct substantially

                                                 62
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 63 of 87 PageID #:63




       affected West Virginia commerce.

               (d)     As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business and

       property and are threatened with further injury.

               (e)     By reason of the foregoing, Defendant has entered into agreements

       in restraint of trade in violation of West Virginia Code §§ 47-18-1, et seq.

               (f)     Under West Virginia law, indirect purchasers have standing to

       maintain an action under the West Virginia Antitrust Act based on the facts alleged

       in this Complaint. W. Va. Code R. 142-9-2.

               (g)     Accordingly, Plaintiff and members of the Damages Class seek all

       relief available under West Virginia Code §§ 47-18-1, et seq.

       177.    By reason of the conduct alleged herein, Defendant has violated Wisconsin

Statutes §§ 133.01, et seq.

               (a)     Defendant contracted, combined or conspired in restraint of trade or

       commerce of credit scores, and monopolized or attempted to monopolize the trade

       or commerce of credit scores, with the intention of injuring or destroying

       competition therein, in violation of Wis. Stat. § 133.01, et seq.

               (b)     Defendant’s combinations or conspiracies had the following effects:

       (1) Credit score price competition was restrained, suppressed, and eliminated

       throughout Wisconsin; (2) Credit score prices were raised, fixed maintained and

       stabilized at artificially high levels throughout Wisconsin; (3) Plaintiff and

       members of the Damages Class were deprived of free and open competition; and

       (4) Plaintiff and members of the Damages Class paid supra-competitive, artificially

                                                63
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 64 of 87 PageID #:64




       inflated prices for credit scores.

               (c)     During the Class Period, Defendant’s illegal conduct substantially

       affected Wisconsin commerce.

               (d)     As a direct and proximate result of Defendant’s unlawful conduct,

       Plaintiff and members of the Damages Class have been injured in their business and

       property and are threatened with further injury.

               (e)     By reason of the foregoing, Defendant has entered into agreements

       in restraint of trade in violation of Wisconsin Stat. §§ 133.01, et seq.

               (f)     Under Wisconsin law, indirect purchasers have standing under the

       antitrust provisions of the Wisconsin Statutes to maintain an action based on the

       facts alleged in this Complaint. Wis. Stat. 133.18(1)(a).

               (g)     Accordingly, Plaintiff and members of the Damages Class seek all

       relief available under Wisconsin Stat. §§ 133.01, et seq.

       178.    Defendant’s anticompetitive activities have directly, foreseeably and

proximately caused injury to members of the Damages Class. Their injuries consist of: (1) being

denied the opportunity to purchase lower-priced credit scores from Defendant and/or other

sellers of credit scores, and (2) paying higher prices for FICO Scores than they would have in

the absence of Defendant’s conduct. These injuries are of the type of the laws of the above

States were designed to prevent, and flow from that which makes Defendant’s conduct

unlawful.

       179.    In addition, Defendant has profited significantly from the aforesaid conspiracy.

Defendant’s profits derived from their anticompetitive conduct come at the expense and

detriment of the Plaintiff and the members of the Damages Class.

                                                 64
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 65 of 87 PageID #:65




       180.    Accordingly, Plaintiff and the members of the Damages Class in each of the

above jurisdictions seek damages (including statutory damages where applicable), to be

trebled or otherwise increased as permitted by a particular jurisdiction’s antitrust law, and costs

of suit, including reasonable attorneys’ fees, to the extent permitted by the above state laws.

                                FOURTH CLAIM FOR RELIEF
                          Violations of State Consumer Protection Laws
                          (on behalf of Plaintiff and the Damages Class)

       181.    Defendant engaged in unfair competition or unfair, unconscionable, deceptive or

fraudulent acts or practices in violation of the state consumer protection and unfair competition

statutes listed below.

       182.    Defendant has knowingly entered into an unlawful agreement in restraint of

trade in violation of the Arkansas Code Annotated, § 4-88-101, et seq.

                   (a)         Defendant knowingly agreed to, and did in fact, act in

       restraint of trade or commerce by affecting, fixing, controlling, and/or

       maintaining at non-competitive and artificially inflated levels, the prices at which

       credit scores were sold in Arkansas and took efforts to conceal its agreements from

       Plaintiff and members of the Damages Class.

                   (b)         The aforementioned conduct on the part of the Defendant

       constituted “unconscionable” and “deceptive” acts or practices in violation of

       Arkansas Code Annotated, § 4-88-107(a)(10).

                   (c)         Defendant’s unlawful conduct had the following effects:

       (1) credit score price competition was restrained, suppressed, and eliminated

       throughout Arkansas; (2) credit score prices were raised, fixed, maintained, and

       stabilized at artificially high levels throughout Arkansas; (3) Plaintiff and the

                                                 65
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 66 of 87 PageID #:66




       members of the Damages Class were deprived of free and open competition; and

       (4) Plaintiff and the members of the Damages Class paid supra-competitive,

       artificially inflated prices for credit scores.

                   (d)         During the Class Period, Defendant’s illegal conduct

       substantially affected Arkansas commerce and consumers.

                   (e)         As a direct and proximate result of the unlawful conduct

       of Defendant, Plaintiff and the members of the Damages Class have been injured

       in their business and property and are threatened with further injury.

                   (f)         Defendant has engaged in unfair competition or unfair or

       deceptive acts or practices in violation of Arkansas Code Annotated, § 4-88-

       107(a)(10) and, accordingly, Plaintiff and the members of the Damages Class

       seek all relief available under that statute

       183.     Defendant has engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of California Business and Professions

Code § 17200, et seq.

                    (a)        During the Class Period, Defendant marketed, sold, or

       distributed FICO Scores in California, and committed and continue to commit acts

       of unfair competition, as defined by Sections 17200, et seq. of the California

       Business and Professions Code, by engaging in the acts and practices specified

       above.

                    (b)        The violations of federal antitrust law set forth above

       constitute violations of section 17200, et seq. of California Business and

       Professions Code.

                                                   66
Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 67 of 87 PageID #:67




                (c)      This claim is instituted pursuant to sections 17203 and

  17204 of California Business and Professions Code, to obtain restitution from this

  Defendant for acts, as alleged herein, that violated the UCL.

                (d)      Defendant’s conduct as alleged herein violated the UCL.

  The acts, omissions, misrepresentations, practices and non-disclosures of

  Defendant, as alleged herein, constituted a common, continuous, and continuing

  course of conduct of unfair competition by means of unfair, unlawful, and/or

  fraudulent business acts or practices within the meaning of the UCL, including,

  but not limited to, the violations of section 16720, et seq., of California Business

  and Professions Code, set forth above.

                (e)      Defendant’s acts, omissions, misrepresentations, practices,

  and non- disclosures, as described above, whether or not in violation of section

  16720, et seq., of California Business and Professions Code, and whether or not

  concerted or independent acts, are otherwise unfair, unconscionable, unlawful or

  fraudulent.

                (f)      Plaintiff and members of the Damages Class are entitled to

  full restitution and/or disgorgement of all revenues, earnings, profits,

  compensation, and benefits that may have been obtained by Defendant as a result

  of such business acts or practices.

                (g)      The illegal conduct alleged herein is continuing and there is

  no indication that Defendant will not continue such activity into the future.

                (h)      The unlawful and unfair business practices of Defendant, as

  described above, have caused and continue to cause Plaintiff and members of the


                                           67
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 68 of 87 PageID #:68




       Damages Class to pay supra-competitive and artificially-inflated prices for FICO

       Scores sold in the State of California. Plaintiff and members of the Damages Class

       suffered injury in fact and lost money or property as a result of such unfair

       competition.

                    (i)          As alleged in this Complaint, Defendant and its co-

       conspirators have been unjustly enriched as a result of their wrongful conduct and

       by Defendant’s unfair competition.

                    (j)          Plaintiff and members of the Damages Class are

       accordingly entitled to equitable relief.

       184.    Defendant has engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Florida Deceptive and Unfair Trade Practices Act,

Fla. Stat. §§ 501.201, et seq.

                     (a)         The primary policy of the FDUTPA is “[t]o protect the

       consuming public and legitimate business enterprises from those who engage in

       unfair methods of competition, or unconscionable, deceptive, or unfair acts or

       practices in the conduct of any trade or commerce.” Fla. Stat. § 501.202(2).

                     (b)         A claim for damages under the FDUTPA has three elements:

       (1) a prohibited practice; (2) causation; and (3) actual damages.

                     (c)         Under Florida law, indirect purchasers have standing to

       maintain an action under the FDUTPA based on the facts alleged in this Complaint.

       Fla. Stat. § 501.211(a) (“anyone aggrieved by a violation of this [statute] may bring

       an action . . .”).

                     (d)         Members of the Damages Class purchased FICO Scores

                                                   68
Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 69 of 87 PageID #:69




  within the State of Florida during the Class Period. But for Defendant’s conduct set

  forth herein, the price of FICO Scores would have been lower, in an amount to be

  determined at trial.

              (e)        Defendant entered into a contract, combination or conspiracy

  between two or more persons in restraint of, or to monopolize, trade or commerce

  in the Business Market for credit scores, a substantial part of which occurred within

  Florida.

              (f)        Defendant established, maintained or used a monopoly, or

  attempted to establish a monopoly, of trade or commerce in the Business Market for

  credit scores, for the purpose of excluding competition or controlling, fixing or

  maintaining prices in Florida at a level higher than the competitive market level,

  beginning at least as early as 2006 and continuing through the date of this filing.

              (g)        Accordingly, Defendant’s conduct was an unfair method of

  competition, and an unfair or deceptive act or practice within the conduct of

  commerce within the State of Florida.

              (h)        Defendant’s unlawful conduct substantially affected Florida’s

  trade and commerce.

              (i)        As a direct and proximate cause of Defendant’s unlawful

  conduct, members of the Class have been injured in their business or property by

  virtue of overcharges for FICO Scores and are threatened with further injury.

              (j)        By reason of the foregoing, the members of the Damages

  Class are entitled to seek all forms of relief, including injunctive relief pursuant to

  Florida Stat. § 501.208 and declaratory judgment, actual damages, reasonable


                                           69
       Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 70 of 87 PageID #:70




         attorneys’ fees and costs pursuant to Florida Stat. § 501.211.

         185.      Defendant has engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Hawaii Revised Statutes Annotated §§ 480-1, et

seq.

                       (a)       Defendant’s unlawful conduct had the following effects: (1)

         credit score price competition was restrained, suppressed, and eliminated throughout

         Hawaii; (2) credit score prices were raised, fixed, maintained, and stabilized at

         artificially high levels throughout Hawaii; (3) Plaintiff and members of the Damages

         Class were deprived of free and open competition; and (4) Plaintiff and members of

         the Damages Class paid supra-competitive, artificially inflated prices for credit

         scores.

                       (b)       During the Class Period, Defendant’s illegal conduct

         substantially affected Hawaii commerce and consumers.

                       (c)       As a direct and proximate result of Defendant’s unlawful

         conduct, Plaintiff and members of the Damages Class have been injured and are

         threatened with further injury.

                       (d)       Defendant has engaged in unfair competition or unfair or

         deceptive acts or practices in violation of Hawaii Rev. Stat. § 480, et seq., and,

         accordingly, Plaintiff and members of the Damages Class seek all relief available

         under that statute.

         186.      Defendant has engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of Mass. G.L. c. 93A, §2A.

                       (a)       Defendant was engaged in trade or commerce as defined by

                                                  70
Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 71 of 87 PageID #:71




  G.L. c. 93A.

               (b)       Defendant agreed to, and did in fact, act in restraint of trade

  or commerce in a market which includes Massachusetts, by affecting, fixing,

  controlling and/or maintaining at artificial and non-competitive levels, the prices at

  which credit scores were sold, distributed, or obtained in Massachusetts and took

  efforts to conceal its agreements from Plaintiff and members of the Damages Class.

               (c)       Defendant’s unlawful conduct had the following effects: (1)

  credit score price competition was restrained, suppressed, and eliminated throughout

  Massachusetts; (2) credit score prices were raised, fixed, maintained, and stabilized

  at artificially high levels throughout Massachusetts; (3) Plaintiff and members of the

  Damages Class were deprived of free and open competition; and (4) Plaintiff and

  members of the Damages Class paid supra-competitive, artificially inflated prices for

  credit scores.

               (d)       As a direct and proximate result of Defendant’s unlawful

  conduct, Plaintiff and members of the Damages Class were injured and are

  threatened with further injury.

               (e)       The Defendant has or will be served with a demand letter in

  accordance with G.L. c. 93A, § 9, or, upon information and belief, such service of

  a demand letter was unnecessary due to the defendant not maintaining a place of

  business within the Commonwealth of Massachusetts or not keeping assets within

  the Commonwealth.

               (f)       By reason of the foregoing, Defendant engaged in unfair

  competition and unfair or deceptive acts or practices, in violation of G.L. c. 93A,


                                           71
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 72 of 87 PageID #:72




       §2. Defendant’s violations of Chapter 93A were knowing or willful, entitling

       Plaintiff and members of the Damages Class to multiple damages.

       187.    Defendant has engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Missouri Merchandising Practices Act, Mo. Rev.

Stat. § 407.010, et. seq. N

                    (a)        Plaintiff and the Damages Class purchased FICO Scores for

       personal, family, or household purposes.

                    (b)        Defendant engaged in the conduct described herein in

       connection with the sale of credit scores in trade or commerce in a market that

       includes Missouri.

                    (c)        Defendant agreed to, and did in fact affect, fix, control,

       and/or maintain, at artificial and non-competitive levels, the prices at which credit

       scores were sold, distributed, or obtained in Missouri, which conduct constituted

       unfair practices in that it was unlawful under federal and state law, violated public

       policy, was unethical, oppressive and unscrupulous, and caused substantial injury

       to Plaintiff and members of the Damages Class.

                    (d)        Defendant concealed, suppressed, and omitted to disclose

       material facts to Plaintiff and members of the Damages Class concerning

       Defendant’s unlawful activities and artificially inflated prices for credit scores. The

       concealed, suppressed, and omitted facts would have been important to Plaintiff

       and members of the Damages Class as they related to the cost of credit scores they

       purchased.

                    (e)        Defendant’s conduct concerning the price of credit scores

                                                 72
Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 73 of 87 PageID #:73




  was deceptive as they had the tendency or capacity to mislead Plaintiff and

  members of the Damages Class to believe that they were purchasing credit scores

  at prices established by a free and fair market.

               (f)        Defendant’s unlawful conduct had the following effects: (1)

  credit score price competition was restrained, suppressed, and eliminated

  throughout Missouri; (2) credit score prices were raised, fixed, maintained, and

  stabilized at artificially high levels throughout Missouri; (3) Plaintiff and members

  of the Damages Class were deprived of free and open competition; and (4) Plaintiff

  and members of the Damages Class paid supra- competitive, artificially inflated

  prices for credit scores.

               (g)        The foregoing acts and practices constituted unlawful

  practices in violation of the Missouri Merchandising Practices Act.

               (h)        As a direct and proximate result of the above-described

  unlawful practices, Plaintiff and members of the Damages Class suffered

  ascertainable loss of money or property.

               (i)        Accordingly, Plaintiff and members of the Damages Class

  seek all relief available under Missouri’s Merchandising Practices Act,

  specifically Mo. Rev. Stat. § 407.020, which prohibits “the act, use or employment

  by any person of any deception, fraud, false pretense, false promise,

  misrepresentation, unfair practice or the concealment, suppression, or omission of

  any material fact in connection with the sale or advertisement of any merchandise

  in trade or commerce…,” as further interpreted by the Missouri Code of State

  Regulations, 15 CSR 60-7.010, et seq., 15 CSR 60-8.010, et seq., and 15 CSR 60-


                                             73
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 74 of 87 PageID #:74




       9.010, et seq., and Mo. Rev. Stat. § 407.025, which provides for the relief sought in

       this count.

       188.    Defendant has engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Montana Consumer Protection Act of 1973, Mont.

Code, §§ 30-14-101, et seq.

                     (a)       Defendant’s unlawful conduct had the following effects: (1)

       credit score price competition was restrained, suppressed, and eliminated

       throughout Montana; (2) credit score prices were raised, fixed, maintained, and

       stabilized at artificially high levels throughout Montana; (3) Plaintiff and members

       of the Damages Class were deprived of free and open competition; and (4) Plaintiff

       and members of the Damages Class paid supra- competitive, artificially inflated

       prices for credit scores.

                     (b)       During the Class Period, Defendant’s illegal conduct

       substantially affected Montana commerce and consumers.

                     (c)       As a direct and proximate result of Defendant’s unlawful

       conduct, Plaintiff and members of the Damages Class have been injured and are

       threatened with further injury.

                     (d)       Defendant has engaged in unfair competition or unfair or

       deceptive acts or practices in violation of Mont. Code, §§ 30-14-101, et seq., and,

       accordingly, Plaintiff and members of the Damages Class seek all relief available

       under that statute.

       189.    By reason of the conduct alleged herein, Defendant has violated Neb. Rev. Stat. §

59-1602, et seq.

                                                74
 Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 75 of 87 PageID #:75




            (a)    Under Nebraska law, indirect purchasers have standing to maintain

an action under the Nebraska Consumer Protection Act based on the facts alleged in this

Complaint. Neb. Rev. Stat. § 59-1609.

            (b)    Defendant has entered into a contract, combination, or conspiracy

between two or more persons in restraint of, or to monopolize, trade or commerce in the

Business Market for credit scores, a substantial part of which occurred within

Nebraska.

            (c)    Defendant established, maintained, or used a monopoly, or

attempted to establish a monopoly, of trade or commerce in the Business Market for

credit scores, for the purpose of excluding or limiting competition or controlling or

maintaining prices, a substantial part of which occurred within Nebraska.

            (d)    Defendant’s conduct was conducted with the intent to deceive

Nebraska consumers regarding the nature of Defendant’s actions within the stream of

Nebraska commerce.

            (e)    Defendant’s conduct was unfair, unconscionable, or deceptive

within the conduct of commerce within the State of Nebraska.

            (f)    Defendant’s conduct misled consumers, withheld material facts,

and had a direct or indirect impact upon Plaintiff and members-of-the-Class’s ability

to protect themselves.

            (g)    Defendant’s unlawful conduct substantially affected Nebraska’s

trade and commerce.

            (h)    As a direct and proximate cause of Defendant’s unlawful conduct,

members of the Class have been injured in their business or property and are threatened


                                            75
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 76 of 87 PageID #:76




   with further injury.

               (i)        By reason of the foregoing, the members of the Class are entitled to

   seek all forms of relief available under Neb. Rev. Stat. § 59-1602, et seq.

       190.    By reason of the conduct alleged herein, Defendant has violated N.H. Rev. Stat. T.

XXXI, § 358-A, et seq.

                     (a)         Under New Hampshire law, indirect purchasers have

       standing to maintain an action under the New Hampshire Consumer Protection

       Act based on the facts alleged in this Complaint. LaChance v. U.S. Smokeless

       Tobacco Co., 156 N.H. 88, 92-100 (2007).

                     (b)         Defendant has entered into a contract, combination, or

       conspiracy between two or more persons in restraint of, or to monopolize, trade or

       commerce in the Business Market for credit scores, a substantial part of which

       occurred within New Hampshire.

                     (c)         Defendant established, maintained, or used a monopoly, or

       attempted to establish a monopoly, of trade or commerce in the Business market

       for credit scores, for the purpose of excluding or limiting competition or

       controlling or maintaining prices, a substantial part of which occurred within

       New Hampshire.

                     (d)         Defendant’s conduct was conducted with the intent to

       deceive New Hampshire consumers regarding the nature of Defendant’s actions

       within the stream of New Hampshire commerce.

                     (e)         Defendant’s conduct was unfair or deceptive within the

       conduct of commerce within the State of New Hampshire.

                                                   76
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 77 of 87 PageID #:77




                      (f)          Defendant’s conduct was willful and knowing.

                      (g)          Defendant’s conduct misled consumers, withheld material

       facts, and had a direct or indirect impact upon members-of-the-Class’s ability to

       protect themselves.

                      (h)          Defendant’s unlawful conduct substantially affected New

       Hampshire’s trade and commerce.

                      (i)          As a direct and proximate cause of Defendant’s unlawful

       conduct, members of the Class have been injured in their business or property and

       are threatened with further injury.

                      (j)          By reason of the foregoing, the members of the Class are

       entitled to seek all forms of relief available under N.H. Rev. Stat. T. XXXI, §§

       358-A:10 and 358-A:10-a.

       191.    By reason of the conduct alleged herein, Defendant has violated N.M. Stat. Ann.

§§ 57-12-3, et seq.

               (a)          Defendant entered into a contract, combination, or conspiracy

       between two or more persons in restraint of, or to monopolize, trade or commerce

       in the Business Market for credit scores, a substantial part of which occurred

       within New Mexico.

               (b)          Defendant established, maintained, or used a monopoly, or

       attempted to establish a monopoly, of trade or commerce in the Business Market

       for credit scores, a substantial part of which occurred within New Mexico, for the

       purpose of excluding competition or controlling, fixing, or maintaining prices in

       the Business Market for credit scores.

                                                    77
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 78 of 87 PageID #:78




                (c)    Defendant’s conduct was unfair, unconscionable, or deceptive

       within the conduct of commerce within the State of New Mexico.

                (d)    Defendant’s conduct misled consumers, withheld material facts,

       and resulted in material misrepresentations to Plaintiff and the members of the

       Damages Class.

                (e)    Defendant’s unlawful conduct substantially affected New

       Mexico’s trade and commerce.

                (f)    Defendant’s conduct constituted “unconscionable trade practices”

       in that such conduct, inter alia, resulted in a gross disparity between the value

       received by the members of the Class and the price paid by them for FICO Scores

       as set forth in N.M. Stat. Ann. § 57-12-2E.

                (g)    Defendant’s conduct was willful.

                (h)    As a direct and proximate cause of Defendant’s unlawful conduct,

       Plaintiff and the members of the Damages Class have been injured in their business

       or property and are threatened with further injury.

                (i)    By reason of the foregoing, members of the Damages Class are

       entitled to seek all forms of relief, including actual damages or up to $300 per

       violation, whichever is greater, plus reasonable attorney’s fees under N.M. Stat.

       Ann. §§ 57-12-10.

       192.     By reason of the conduct alleged herein, Defendant has violated N.C. Gen. Stat.§

75-1, et seq.

                       (a)     Under North Carolina law, indirect purchasers have standing

       to maintain an action based on the facts alleged in this Complaint. Hyde v. Abbott

                                                78
Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 79 of 87 PageID #:79




  Labs., Inc., 123 N.C. App. 572, 584 (1996).

                 (b)     Defendant entered into a contract, combination, or

  conspiracy in restraint of, or to monopolize, trade or commerce in the Business

  Market for credit scores, a substantial part of which occurred within North Carolina.

                 (c)     Defendant’s conduct was unfair, unconscionable, or

  deceptive within the conduct of commerce within the State of North Carolina.

                 (d)     Defendant’s trade practices are and have been immoral,

  unethical, unscrupulous, and substantially injurious to consumers.

                 (e)     Defendant’s conduct misled consumers, withheld material

  facts, and resulted in material misrepresentations to members of the Class.

                 (f)     Defendant’s unlawful conduct substantially affected North

  Carolina’s trade and commerce.

                 (g)     Defendant’s     conduct     constitutes   consumer-oriented

  deceptive acts or practices within the meaning of North Carolina law, which resulted

  in consumer injury and broad adverse impact on the public at large, and harmed the

  public interest of North Carolina consumers in an honest marketplace in which

  economic activity is conducted in a competitive manner.

                 (h)     As a direct and proximate cause of Defendant’s unlawful

  conduct, members of the Class have been injured in their business or property and

  are threatened with further injury.

                 (i)     By reason of the foregoing, members of the Class are entitled

  to seek all forms of relief, including treble damages under N.C. Gen. Stat. § 75-16.

  193.   By reason of the conduct alleged herein, Defendant has violated Or. Rev. Stat. §

                                           79
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 80 of 87 PageID #:80




646.608, et seq.

               (a)        Defendant has entered into a contract, combination, or conspiracy

   between two or more persons in restraint of, or to monopolize, trade or commerce in the

   Business Market for credit scores, a substantial part of which occurred within Oregon.

               (b)        Defendant established, maintained, or used a monopoly, or

   attempted to establish a monopoly, of trade or commerce in the Business Market for

   Credit Scores, for the purpose of excluding or limiting competition or controlling or

   maintaining prices, a substantial part of which occurred within Oregon.

               (c)        Defendant’s conduct was conducted with the intent to deceive

   Oregon consumers regarding the nature of Defendant’s actions within the stream of

   Oregon commerce.

               (d)        Defendant’s conduct was unfair or deceptive within the conduct of

   commerce within the State of Oregon.

               (e)        Defendant’s conduct misled consumers, withheld material facts, and

   had a direct or indirect impact upon members-of-the-Class’s ability to protect

   themselves.

               (f)        Defendant’s unlawful conduct substantially affected Oregon’s trade

   and commerce.

               (g)        As a direct and proximate cause of Defendant’s unlawful conduct,

   members of the Class have been injured in their business or property and are threatened

   with further injury.

               (h)        By reason of the foregoing, the members of the Class are entitled to

   seek all forms of relief available under Or. Rev. Stat. § 646.638.


                                                   80
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 81 of 87 PageID #:81




               (i)          Pursuant to section 646.638 of the Oregon Unlawful Trade Practices

   Act, with the filing of this action, a copy of this Complaint is being served upon the

   Attorney General of Oregon.

       194.    By reason of the conduct alleged herein, Defendant has violated S.C. Code Ann.

§§ 39-5-10, et seq.

                      (a)          Defendant has entered into a contract, combination, or

       conspiracy between two or more persons in restraint of, or to monopolize, trade or

       commerce in the Business Market for credit scores, a substantial part of which

       occurred within South Carolina.

                      (b)                 Defendant established, maintained, or used a

       monopoly, or attempted to establish a monopoly, of trade or commerce in the

       Business Market for credit scores, for the purpose of excluding or limiting

       competition or controlling or maintaining prices, a substantial part of which occurred

       within South Carolina.

                      (c)          Defendant’s conduct was conducted with the intent to deceive

       South Carolina consumers regarding the nature of Defendant’s actions within the

       stream of South Carolina commerce.

                      (d)          Defendant’s conduct was unfair or deceptive within the

       conduct of commerce within the State of South Carolina.

                      (e)          Defendant’s conduct misled consumers, withheld material

       facts, and had a direct or indirect impact upon members-of-the-Class’s ability to

       protect themselves.

                      (f)          Defendant’s unlawful conduct substantially affected South

                                                    81
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 82 of 87 PageID #:82




       Carolina trade and commerce.

                   (g)        Defendant’s unlawful conduct substantially harmed the

       public interest of the State of South Carolina, as at least thousands of South Carolina

       businesses purchase FICO Scores.

       195.    By reason of the conduct alleged herein, Defendant has violated Utah Code

Ann. §§ 13-11-1, et seq.

                   (a)        Defendant entered into a contract, combination, or conspiracy

       between two or more persons in restraint of, or to monopolize, trade or commerce in

       the Business Market for credit scores, a substantial part of which occurred within

       Utah.

                   (b)        Defendant is a supplier within the meaning of Utah Code

       Ann. §§ 13-11-3.

                   (c)        Defendant established, maintained, or used a monopoly, or

       attempted to establish a monopoly, of trade or commerce in the business market for

       credit scores, a substantial part of which occurred within Utah, for the purpose of

       excluding competition or controlling, fixing, or maintaining prices in the Business

       Market for credit scores.

                   (d)        Defendant’s conduct was unfair, unconscionable, or

       deceptive within the conduct of commerce within the State of Utah.

                   (e)        Defendant’s conduct and/or practices were unconscionable

       and were undertaken in connection with consumer transactions within the meaning

       of Utah Code Ann. §§ 13-11-3.

                   (f)        Defendant knew or had reason to know that its conduct was

                                                82
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 83 of 87 PageID #:83




       unconscionable.

                   (g)        Defendant’s conduct misled consumers, withheld material

       facts, and resulted in material misrepresentations to members of the Class.

                   (h)        Defendant’s unlawful conduct substantially affected Utah’s

       trade and commerce.

                   (i)        As a direct and proximate cause of Defendant’s unlawful

       conduct, the members Class have been injured in their business or property and are

       threatened with further injury.

                   (j)        By reason of the foregoing, the members of the Class are

       entitled to seek all forms of relief, including declaratory judgment, injunctive relief,

       and ancillary relief, pursuant to Utah Code Ann. §§ 13-11-19(5) and 13-11-20.

       196.    By reason of the conduct alleged herein, Defendant has violated Utah Code

Ann. §§ 13-5-1, et seq.

                   (a)        Defendant entered into a contract, combination, or conspiracy

       between two or more persons in restraint of, or to monopolize, trade or commerce in

       the Business Market for credit scores, a substantial part of which occurred within

       Utah.

                   (b)        Defendant established, maintained, or used a monopoly, or

       attempted to establish a monopoly, of trade or commerce in the Business Market for

       credit scores, a substantial part of which occurred within Utah, for the purpose of

       excluding competition or controlling, fixing, or maintaining prices in the Business

       Market for credit scores.

                   (c)        Defendant’s conduct caused or was intended to cause unfair

                                                 83
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 84 of 87 PageID #:84




       methods of competition within the State of Utah.

                     (d)      Defendant’s unlawful conduct substantially affected Utah’s

       trade and commerce.

                     (e)      As a direct and proximate cause of Defendant’s unlawful

       conduct, the members of the Class have been injured in their business or property

       and are threatened with further injury.

                     (f)      By reason of the foregoing, the members of the Class are

       entitled to seek all forms of relief, including actual damages or $2000 per Class

       member, whichever is greater, plus reasonable attorney’s fees under Utah Code Ann.

       §§ 13-5- 14, et seq.

       197.    By reason of the conduct alleged herein, Defendant has violated Vt. Stat. Ann. tit.

9, § 2451, et seq.

                     (a)      Defendant entered into a contract, combination, or conspiracy

       between two or more persons in restraint of, or to monopolize, trade or commerce in

       the Business Market for credit scores, a substantial part of which occurred within

       Vermont.

                     (b)      Defendant established, maintained, or used a monopoly, or

       attempted to establish a monopoly, of trade or commerce in the Business Market for

       credit scores, a substantial part of which occurred within Vermont, for the purpose of

       excluding competition or controlling, fixing, or maintaining prices in the Business

       Market for credit scores.

                     (c)      Defendant’s conduct caused or was intended to cause unfair

       methods of competition within the State of Vermont.

                                                 84
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 85 of 87 PageID #:85




                     (d)       Defendant’s      unlawful   conduct     substantially     affected

       Vermont’s trade and commerce.

                     (e)       As a direct and proximate cause of Defendant’s unlawful

       conduct, the members of the Class have been injured in their business or property

       and are threatened with further injury.

                     (f)       By reason of the foregoing, members of Class are entitled to

       seek all forms of relief available under Vt. Stat. Ann. tit. 9, § 2451, et seq.

                                     FIFTH CLAIM FOR RELIEF
                                          Unjust Enrichment
                                       (On behalf of Plaintiff and
                                          the Nationwide Class)

       198.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       199.    As a result of its unlawful conduct described above, Defendant has and will

continue to be unjustly enriched by the receipt of unlawfully inflated prices and unlawful profits of

FICO Scores.

       200.    Defendant has benefited from its unlawful acts and it would be inequitable for

Defendant to be permitted to retain any of the ill-gotten gains.

       201.    Under common law principles of unjust enrichment, Defendant should not be

permitted to retain the benefits conferred on them by overpayments by Plaintiff and members of

the Damages Class.

                                  VIII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of itself and all others similarly situated,

respectfully prays that this Honorable Court:

       1.      Order that this action may be maintained as a class action pursuant to Rules

                                                  85
    Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 86 of 87 PageID #:86




23(a) and (b) of the Federal Rules of Civil Procedure, that it be named Representative of

the Classes, that the undersigned be named Lead Class Counsel, and that reasonable notice

of this action be provided to members of the Class as provided by Rule 23(c)(2) of the

Federal Rules of Civil Procedure;

         2.       Adjudge that Defendant violated the federal antitrust laws as set forth

above;

         3.       Adjudge that Defendant violated the state antitrust and unfair trade

practices laws as set forth above;

         4.       Adjudge that Defendant was unjustly enriched as set forth above;

         5.       Award Plaintiff and members of the Damages Class actual, double, treble,

and exemplary damages as permitted;

         6.       Award Plaintiff and members of the Classes pre- and post-judgment

interest; Enjoin Defendant from continuing the unlawful actions alleged herein;

         7.       Award Plaintiff attorneys’ fees and all other costs reasonably incurred in

prosecution of this action; and

         8.       Award such other relief as it deems just and proper.


                                     DEMAND FOR JURY TRIAL

              Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a

   Trial by Jury as to all issues so triable.


   August 4, 2020                                       Respectfully submitted,

                                                         /s/ Charles R. Watkins

                                                   86
Case: 1:20-cv-04575 Document #: 1 Filed: 08/04/20 Page 87 of 87 PageID #:87




                                  GUIN, STOKES & EVANS, LLC
                                  Charles R. Watkins (3122790)
                                  321 South Plymouth Court
                                  Suite 1250
                                  Chicago, IL 60604
                                  Tel: (312) 878-8391
                                  Fax: (205) 226-2357
                                  charlesw@gseattorneys.com

                                  REINHARDT WENDORF & BLANCHFIELD
                                  Garrett D. Blanchfield (Pro Hac Vice forthcoming)
                                  Brant D. Penney(Pro Hac Vice forthcoming)
                                  332 Minnesota Street, Suite W-1050
                                  St. Paul, MN 55101
                                  Tel: (651) 287-2100
                                  Fax: (651) 287-2103
                                  g.blanchfield@rwblawfirm.com
                                  b.penney@rwblawfirm.com

                                  SPECTOR ROSEMAN & KODROFF, P.C.
                                  William G. Caldes (Pro Hac Vice forthcoming)
                                  Jeffrey L. Corrigan (Pro Hac Vice forthcoming)
                                  Jeffery L. Spector (Pro Hac Vice forthcoming)
                                  2001 Market Street, Suite 3420
                                  Philadelphia, PA 19103
                                  Tel: (215) 496-0300
                                  Fax: (215) 496-6611
                                  BCaldes@srkattorneys.com
                                  JCorriganf@srkattorneys.com
                                  JSpector@srkattorneys.com

                                  Brian Murray (Pro Hac Vice forthcoming)
                                  Lee Albert (Pro Hac Vice forthcoming)
                                  GLANCY PRONGAY & MURRAY LLP
                                  230 Park Avenue, Suite 530
                                  New York, NY 10169
                                  Tel: (212) 682-5340
                                  Fax: (212) 884-0988
                                  bmurray@glancylaw.com
                                  lalbert@glancylaw.com

                                  Attorneys for Plaintiff Garner Properties &
                                  Management and the Proposed Classes




                                    87
